Exhibit 10.8

 

* * * * * * * * * * * * * * * * * * * *

 

LEASE

 

FREMONT TECHNOLOGY PARK

 

* * * * * * * * * * * * * * * * * * * *

 

Between

 

INTERVIDEO, INC.

(Tenant)

 

and

 

CARRAMERICA REALTY CORPORATION

(Landlord)

 

NET LEASE

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   LEASE AGREEMENT    1

2.

   RENT    2

3.

   PREPARATION AND CONDITION OF PREMISES; TENANT’S POSSESSION; REPAIRS AND
MAINTENANCE    10

4.

   SERVICES AND UTILITIES    12

5.

   ALTERATIONS AND REPAIRS    13

6.

   USE OF PREMISES    15

7.

   GOVERNMENTAL REQUIREMENTS AND BUILDING RULES    17

8.

   WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE    18

9.

   FIRE AND OTHER CASUALTY    21

10.

   EMINENT DOMAIN    22

11.

   RIGHTS RESERVED TO LANDLORD    22

12.

   DEFAULTS    24

13.

   LANDLORD REMEDIES    25

14.

   SURRENDER    27

15.

   HOLDOVER    27

16.

   SUBORDINATION TO GROUND LEASES AND MORTGAGES    28

17.

   ASSIGNMENT AND SUBLEASE    29

18.

   CONVEYANCE BY LANDLORD    32

19.

   ESTOPPEL CERTIFICATE    33

20.

   LEASE DEPOSIT    33

21.

   TENANT’S PERSONAL PROPERTY AND FIXTURES    34

22.

   NOTICES    34

23.

   QUIET POSSESSION    35

24.

   REAL ESTATE BROKERS    35

25.

   MISCELLANEOUS    35

26.

   UNRELATED BUSINESS INCOME    38

27.

   BUILDING RENOVATIONS    38

28.

   HAZARDOUS SUBSTANCES    39

29.

   EXCULPATION    41

30.

   COMMUNICATIONS AND COMPUTER LINES    41

31.

   OPTION TO EXTEND    41

 

i



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (the “Lease”) is dated as of October 6, 2003 (for reference purposes
only) between CARRAMERICA REALTY CORPORATION, a Maryland corporation
(“Landlord”), and the Tenant as named in the schedule below (the “Schedule”).
The term “Project” means the three (3) buildings, the land appurtenant thereto
(“Land”), and other improvements located thereon commonly known as “Fremont
Technology Park”, located in Fremont, California. The “Premises” means that
portion of the Project leased to Tenant and described in the Schedule and
outlined on Exhibit A. The building in which the Premises are located shall be
referred to herein as the “Building”. The Schedule is an integral part of this
Lease. Terms defined in this Schedule shall have the same meaning throughout the
Lease.

 

SCHEDULE

 

  1. Tenant: Intervideo, Inc., a Delaware corporation

 

  2. Premises: 46430 Fremont Boulevard, Fremont, California, as outlined on
Exhibit A attached hereto

 

  3. Building: 46420-46430 Fremont Boulevard, Fremont, California

 

  4. Rentable Square Footage of the Premises: Approximately 35,069 rentable
square feet

 

  5. Tenant’s Proportionate Share: 64.76% based upon a total of 54,153 rentable
square feet in the Building

 

  6. Lease Deposit: Prepaid Rent equal to Twenty-Five Thousand Two Hundred
Forty-Nine and 68/100 Dollars ($25,249.68) and Security Deposit equal to Thirty
Thousand Five Hundred Ninety-One and 18/100 Dollars ($30,591.18), totaling
Fifty-Five Thousand Eight Hundred Forty and 86/100 Dollars ($55,840.86).

 

  7. Permitted Use: General office, warehouse, research and development and
other related uses permitted under applicable Governmental Requirements (as
defined in Section 5.A(4)(c) below)

 

  8. Tenant’s Real Estate Broker for this Lease: Colliers International, Inc.

 

  9. Landlord’s Real Estate Broker for this Lease: Colliers International, Inc.

 

  10. Tenant Improvements, if any: See Section 3.A and the Tenant Improvement
Agreement attached hereto as Exhibit C

 

  11. Commencement Date: November 1, 2003 (but see Section 1.A(1) for provisions
which may change the Commencement Date)

 

Rent Commencement Date: The date that is six (6) months after the Commencement
Date, as may be modified pursuant to Section 1.A(1)

 

i



--------------------------------------------------------------------------------

  12. Term / Termination Date: The Term of this Lease shall be for seven (7)
years commencing on the Commencement Date and expiring on the calendar day
preceding the seventh (7th) anniversary of the Commencement Date; provided,
however, that if the Commencement Date shall occur on a date other than the
first day of a calendar month, the Termination Date shall be the last day of the
calendar month in which the seventh (7th) anniversary of the Commencement Date
occurs.

 

  13. Parking Stalls: One Hundred Twenty-Six (126) unassigned stalls, of which
the five (5) spaces closest to the front door of the Premises (as reasonably
designated by Landlord and Tenant prior to the Commencement Date) shall be
designated as “Reserved Spaces”, subject to applicable Governmental
Requirements, including any applicable transportation management program
applicable to the Project. Such Reserved Spaces shall be designated by signs or
other markings that Tenant, at its expense, shall install subject to Landlord’s
approval thereof in accordance with the provisions of Section 6.B below,
maintain and remove. Notwithstanding the foregoing, Tenant acknowledges and
agrees that Landlord shall have no responsibility to enforce any restrictions on
the use of the Reserved Spaces by other tenants of the Project or their
employees or visitors.

 

  14. Base Rent:

 

Period

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

Before Rent Commencement Date

   $ 0.00

Rent Commencement Date through the 12th full calendar month of the Term

   $ 25,249.68

13th through 24th full calendar month of the Term

   $ 26,070.29

25th through 36th full calendar month of the Term

   $ 26,917.58

37th through 48th full calendar month of the Term

   $ 27,792.40

49th through 60th full calendar month of the Term

   $ 28,695.66

61st through 72nd full calendar month of the Term

   $ 29,628.27

73rd through 84th full calendar month of the Term

   $ 30,591.18

 

  15. Renewal Option: One (1) option to extend for a period of five (5) years

 

Exhibit A - PLAN OF THE PREMISES

Exhibit B - RULES AND REGULATIONS

Exhibit C - TENANT IMPROVEMENT AGREEMENT

 

ii



--------------------------------------------------------------------------------

Exhibit C-1 – APPROVED SPACE PLAN

Exhibit D - COMMENCEMENT DATE CONFIRMATION (see Section 1.A)

Exhibit E – ENVIRONMENTAL QUESTIONNAIRE

 

iii



--------------------------------------------------------------------------------

1. LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on the Commencement Date and ending on the Termination Date unless
extended or sooner terminated pursuant to this Lease.

 

A. Commencement Date.

 

1. The commencement date (“Commencement Date”) for this Lease is the date set
forth in the Schedule, provided that if the Substantial Completion Date (as
defined in the Tenant Improvement Agreement attached as Exhibit C) does not
occur on or before the Commencement Date set forth in the Schedule for any
reason, then (a) this Lease shall not be void or voidable by either party, (b)
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and (c) the Commencement Date shall be revised to mean the date on
which the Substantial Completion Date occurs (or is deemed to have occurred) and
the Termination Date shall be revised accordingly so that the Term (as defined
in the Schedule) is unaffected by such delay. Notwithstanding the foregoing, if
the Substantial Completion Date does not occur on or before February 1, 2004
(the “Premises Delivery Deadline”), Tenant, as its sole remedy, shall have the
right to cancel this Lease by giving written notice of such cancellation to
Landlord at any time after the Premises Delivery Deadline and prior to the date
Landlord delivers possession of the Premises to Tenant, in which case this Lease
shall be cancelled effective thirty (30) days after Landlord’s receipt of
Tenant’s cancellation notice, unless Landlord delivers possession of the
Premises to Tenant within said thirty (30) day period; provided, however, that
the Premises Delivery Deadline shall be extended by the number of days that the
Substantial Completion Date is delayed due to any Force Majeure Delay (as
defined below). In the event of such cancellation by Tenant, neither party shall
have any obligations to the other under this Lease, except for obligations
arising before such cancellation and except that Landlord shall promptly refund
to Tenant all consideration received. For purposes of this Lease, the term
“Force Majeure Delay” means any delay attributable to one or more of the
following causes: strike, lockout or other labor disturbance, civil disturbance,
fire, flood, lightning, earthquake, or other act of God or the public enemy,
war, terrorism, riot, sabotage, blockade, embargo, accident, interruption of
utilities or services, inability to obtain necessary materials, supplies or
labor, action or inaction on the part of any government or regulatory body, or
any other similar cause which is beyond the reasonable control of Landlord,
provided, however, that the extension of the Premises Delivery Deadline by any
Force Majeure Delay shall not exceed sixty (60) days.

 

2. If Landlord is delayed in completing Landlord’s Work (as defined in the
Tenant Improvement Agreement) or in delivering possession of the Premises to
Tenant as a result of any Tenant Delay (as defined below), (a) the Substantial
Completion Date shall be deemed to have occurred on the date the Substantial
Completion Date would have occurred in the absence of such Tenant Delay, as
reasonably determined by Landlord or Landlord’s architect, and (b) Tenant shall
be responsible for and shall pay any costs and expenses incurred by Landlord in
connection with, or as a consequence of, any Tenant Delay. For purposes of this
Lease, the term “Tenant Delay” means a delay in the Substantial Completion (as
defined in the Tenant Improvement Agreement) of Landlord’s Work or the delivery
of possession of the Premises to Tenant, to the extent caused by the act,
omission, neglect or failure of Tenant or any of Tenant’s agents, employees,
contractors or subcontractors; provided, however, that no Tenant Delay shall be
deemed to have occurred hereunder unless and until Landlord has given written

 

1



--------------------------------------------------------------------------------

notice to Tenant specifying the action or inaction which Landlord contends
constitutes a Tenant Delay, and Tenant Delay shall begin from the date following
said notice when Tenant could reasonably take or refrain from taking the
specified action or inaction.

 

3. If and only if the Commencement Date is adjusted pursuant to the foregoing,
then Landlord, following the Commencement Date, shall prepare and deliver to
Tenant a Commencement Date Confirmation substantially in the form attached
hereto as Exhibit D that sets forth both the Commencement Date and Termination
Date for this Lease. Tenant shall execute the Commencement Date Confirmation and
deliver the executed original of the same to Landlord within three (3) days
after Tenant’s receipt thereof. Tenant’s failure to timely execute and return
the Commencement Date Confirmation document to Landlord shall be conclusive
evidence of Tenant’s agreement with the information as set forth therein.

 

4. This Lease shall be a binding contractual obligation effective upon execution
and delivery hereof by Landlord and Tenant, notwithstanding the later
commencement of the Lease Term.

 

B. Termination Date. The termination date (“Termination Date”) of this Lease is
the date set forth in the Schedule.

 

C. Early Occupancy. During the period commencing on the date on which this Lease
has been executed by both parties and ending on the Commencement Date (the
“Early Occupancy Period”), Tenant shall be permitted to enter the Premises for
the purpose of installing certain trade fixtures and cabling therein and
conducting any other business which does not delay or impede Landlord’s Work,
provided that (1) Tenant’s early entry does not interfere with Landlord’s
performance of Landlord’s Work, (2) prior to Tenant’s entry in the Premises,
Tenant shall furnish to Landlord certificates of insurance satisfactory to
Landlord evidencing Tenant’s compliance with the requirements of Section 8.C
below, and (3) Tenant shall comply with the requirements of Section 5 below.
Tenant’s occupancy of the Premises during the Early Occupancy Period shall be
subject to all of the terms, covenants and conditions of this Lease, except that
Landlord agrees that Tenant’s obligation to pay Base Rent and Operating Cost
Share Rent (as such terms are defined in Sections 2.A(1) and 2.A(2) below)
during the Early Occupancy Period shall be waived. Any delay in Landlord’s Work
caused by Tenant’s early entry shall constitute a Tenant Delay.

 

2. RENT.

 

A. Types of Rent. Tenant shall pay the following Rent in the form of a check to
Landlord at the following address:

 

CarrAmerica Realty Corporation

t/a Fremont Technology Park

P.O. Box 642922

Pittsburgh, PA 15264-2922

 

2



--------------------------------------------------------------------------------

or by wire transfer as follows:

 

Account Name:

   CarrAmerica Realty Corporation      t/a Fremont Technology Park

Bank Name:

   PNC Bank

Transit Number:

   043-000-096

Account Number:

   1004339188

Notification:

   Lease Administration (CarrAmerica Realty      Corporation re Intervideo,
Inc.)

Telephone:

   (202) 729-3852

 

or in such other manner as Landlord may notify Tenant.

 

1. Base Rent in monthly installments in advance, commencing on the Rent
Commencement Date and continuing on the first day of each calendar month
thereafter. Notwithstanding the foregoing, (a) Tenant shall deposit with
Landlord on the date Tenant executes and delivers this Lease the cash sum set
forth in the Schedule for Prepaid Rent, which amount shall be applied by
Landlord against Base Rent for the first full calendar month following the Rent
Commencement Date; and (b) if the Rent Commencement Date is a day other than the
first day of a calendar month, then the Base Rent for the partial month in which
the Rent Commencement Date occurs (the “Partial Lease Month Rent”) shall be
calculated on a per diem basis at the rate of Eight Hundred Forty-One and 66/100
Dollars ($841.66) per day for the number of days of such month from and
including the Rent Commencement Date, and such Partial Lease Month Rent shall be
payable by Tenant on the first day of the calendar month immediately following
the Rent Commencement Date.

 

2. Operating Cost Share Rent for each Fiscal Year during the Term of this Lease
equals the sum of the following:

 

(a) Tenant’s Proportionate Share of Operating Costs (as defined in Section
2.C(1) below) for the applicable Fiscal Year; provided, however, that (i) the
amount payable by Tenant pursuant to this Subsection 2.A(2)(a) shall not exceed
Twenty-Eight Cents ($0.27) per rentable square foot during calendar year 2003
(the “Operating Costs Cap”), provided that the Operating Costs Cap shall be
prorated for calendar year 2003 by dividing the number of days in such calendar
year following the Commencement Date by 365; (ii) if, at any time during the
Term, Taxes for any Fiscal Year increase by more than three percent (3%) over
the preceding Fiscal Year as a result of a “change of ownership” of all or any
portion of the Project or new construction in the Project (a “Prop 13 Event”),
then the Operating Costs Cap shall increase for such Fiscal Year by Tenant’s
Proportionate Share of the amount that such increase in Taxes exceeds three
percent (3%); and (iii) the Operating Costs Cap (as the same may have been
increased by clause (ii) above) shall increase for calendar year 2004 and each
subsequent calendar year by three percent (3%); plus

 

(b) Tenant’s Proportionate Share (as set forth in the Schedule) of Capital Costs
and Utility Costs (as defined in Sections 2.C(4) and 2.C(5) below, respectively)
for the applicable Fiscal Year (as defined in Section 2.C(6) below), plus

 

3



--------------------------------------------------------------------------------

Operating Cost Share Rent shall be paid to Landlord monthly in advance in an
estimated amount, as more particularly set forth in Sections 2.B through 2.D
below. As used in this Lease, the term “Rent” means Base Rent, Operating Cost
Share Rent and all other costs, expenses, liabilities, and amounts which Tenant
is required to pay under this Lease (“Additional Rent”), including any interest
for late payment. Tenant’s agreement to pay Rent is an independent covenant,
with no right of setoff, deduction or counterclaim of any kind.

 

B. Payment of Operating Cost Share Rent.

 

1. Payment of Estimated Operating Cost Share Rent.

 

(a) Before the Commencement Date and on or before April 1 of each succeeding
Fiscal Year, or as soon as reasonably possible thereafter, Landlord shall give
Tenant notice of its estimate of the payments to be made pursuant to Sections
2.A(2) and 2.A(3) above for such Fiscal Year. Landlord may revise these
estimates by written notice to Tenant whenever it obtains more accurate
information, such as the final real estate tax assessment or tax rate for the
Project, in which event subsequent monthly payments by Tenant for such Fiscal
Year shall be based upon such revised estimate.

 

(b) Within ten (10) days after receiving Landlord’s notice regarding the
original or revised estimate of the monthly payments to be made pursuant to
Sections 2.A(2) and 2.A(3) above for a particular Fiscal Year, Tenant shall pay
Landlord an amount equal to the product of such estimated monthly payments (as
set forth in Landlord’s notice), multiplied by the number of months that have
elapsed in the applicable Fiscal Year to the date of such payment including the
current month, minus any payments on account thereof previously made by Tenant
for the months elapsed. On the first day of each month thereafter, Tenant shall
pay Landlord the estimated monthly payments as set forth in Landlord’s most
recent notice, until a new estimate becomes applicable.

 

2. Correction of Operating Cost Share Rent. Within one hundred fifty (150) days
after the close of each Fiscal Year or as soon after such 150-day period as
practicable, Landlord shall deliver to Tenant a statement of (a) Operating
Costs, Utility Costs and Capital Costs for such Fiscal Year, and (b) the
payments made by Tenant under Section 2.B(1) above for such Fiscal Year (the
“Annual Expense Statement”). If, on the basis of any Annual Expense Statement,
Tenant owes an amount that is less than the estimated payments previously made
by Tenant for the applicable Fiscal Year, Landlord, at its election, shall
either promptly refund the amount of the overpayment to Tenant or, if this Lease
is still in effect, credit such excess against Tenant’s subsequent obligations
to pay Operating Cost Share Rent hereunder. If, on the basis of any Annual
Expense Statement, Tenant owes an amount that is more than the estimated
payments previously made by Tenant for the applicable Fiscal Year, Tenant shall
pay the deficiency to Landlord within twenty (20) days after Landlord’s delivery
of such Annual Expense Statement to Tenant.

 

4



--------------------------------------------------------------------------------

C. Definitions.

 

1. Included Operating Costs.

 

(a) “Operating Costs” means any expenses, costs and disbursements of any kind
other than Utility Costs and Capital Costs, paid or incurred by Landlord in
connection with the management, maintenance, operation, insurance (including the
related deductibles), repair and other related activities in connection with any
part of the Project and of the personal property, fixtures, machinery,
equipment, systems and apparatus used in connection therewith, including,
without limitation, Taxes and the cost of providing those services required to
be furnished by Landlord under this Lease.

 

(b) If the Project contains more than one building, then Operating Costs shall
include (i) all Operating Costs fairly allocable to the Building, and (ii) a
proportionate share (based on the gross rentable area of the Building as a
percentage of the gross rentable area of all of the buildings in the Project) of
all Operating Costs which relate to the Project in general and are not fairly
allocable to any one building in the Project.

 

(c) If the Project is not fully occupied during any portion of any Fiscal Year,
Landlord may adjust (an “Equitable Adjustment”) Operating Costs to equal what
would have been incurred by Landlord had the Project been fully occupied. This
Equitable Adjustment shall apply only to Operating Costs which are variable and
therefore increase as occupancy of the Project increases. Landlord may
incorporate the Equitable Adjustment in its estimates of Operating Costs.

 

(d) If any tenant of the Project contracts directly with Landlord or a third
party for any Utilities or services for which Tenant pays Landlord pursuant to
Section 2.A(2) above, the total costs of such Utilities or services for the
Project shall be “grossed up” to reflect what those costs would have been had
such tenant(s) not directly contracted for such Utilities or services.

 

2. Excluded Operating Costs. Operating Costs shall not include:

 

(a) costs of installing leasehold improvements for tenants or occupants or
prospective tenants or occupants of the Project;

 

(b) costs of capital improvements other than Included Capital Items;

 

(c) interest and principal payments on mortgages or any other debt costs (except
as provided in Section 2.C(1) above with regard to Included Capital Items), or
rental payments on any ground lease of the Project;

 

(d) real estate brokers’ leasing commissions;

 

5



--------------------------------------------------------------------------------

(e) legal fees, space planner fees and advertising expenses incurred with regard
to leasing the Project or portions thereof;

 

(f) legal expenses incurred in connection with disputes with tenants that solely
pertain to the particular tenant or its premises (as opposed to disputes with
other tenants that pertain to tenants generally or the Building, or disputes
where the tenants of the Building would receive benefits if Landlord prevails,
including, without limitation, disputes in connection with attempts by Landlord
to enforce rules or regulations applicable to all tenants of the Building);

 

(g) any cost or expenditure for which Landlord is reimbursed, by insurance
proceeds or otherwise, except by Operating Cost Share Rent;

 

(h) the cost of any service furnished to any office tenant of the Project which
Landlord does not make available to Tenant;

 

(i) depreciation (except on any Included Capital Items);

 

(j) franchise or income taxes imposed upon Landlord, except to the extent
imposed in lieu of all or any part of Taxes;

 

(k) legal and auditing fees incurred for the benefit of Landlord such as
collecting delinquent rents, preparing tax returns and other financial
statements, and audits other than those incurred in connection with the
preparation of reports required pursuant to Section 2.B above;

 

(l) the wages of any employee for services not related directly to the
management, maintenance, operation and repair of the Project;

 

(m) management fees in excess of the greater of (i) three percent (3%) of the
annual gross revenues for the Project adjusted to reflect a one hundred percent
(100%) occupancy of the Project with tenants paying rent at Landlord’s quoted
rates, or (ii) those charged by landlords of comparable buildings in the
vicinity of the Project; and

 

(n) fines, penalties and interest incurred by Landlord for late payment by
Landlord or violations of law.

 

6



--------------------------------------------------------------------------------

3. Taxes.

 

(a) “Taxes” means any and all taxes, assessments and charges of any kind,
general or special, ordinary or extraordinary, levied against the Project, which
Landlord shall pay or become obligated to pay in connection with the ownership,
leasing, renting, management, use, occupancy, control or operation of the
Project or of the personal property, fixtures, machinery, equipment, systems and
apparatus used in connection therewith. Taxes shall include real estate taxes,
personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the “Rent Tax”). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any Taxes and in seeking a refund or reduction of any Taxes, whether
or not the Landlord is ultimately successful. Taxes shall also include any
assessments or fees paid to any business park owners association, or similar
entity, which are imposed against the Project pursuant to any Covenants,
Conditions and Restrictions (“CC&R’s”) recorded against the Project and any
installments of principal and interest required to pay any existing or future
general or special assessments for public improvements, services or benefits,
and any increases resulting from reassessments imposed in connection with any
change in ownership or new construction.

 

(b) For any year, the amount to be included in Taxes (i) from taxes or
assessments payable in installments, shall be the amount of the installments
(with any interest) due and payable during such year, and (ii) from all other
Taxes, shall at Landlord’s election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. Any
refund or other adjustment to any Taxes by the taxing authority, shall apply
during the year in which the adjustment is made. Taxes shall not include any net
income (except Rent Tax), capital, stock, succession, transfer, franchise, gift,
estate or inheritance tax, except to the extent that such tax shall be imposed
in lieu of any portion of Taxes.

 

4. Utility Costs.

 

(a) “Utility Costs” means the cost of all electricity, water, gas, sewers, oil
and other utilities (collectively, “Utilities”), including any surcharges
imposed, serving the Project or any part thereof (but excluding the cost of
electricity directly billed to Tenant or other tenants in the Project), and any
amounts, taxes, charges, surcharges, assessments or impositions levied, assessed
or imposed upon the Project or any part thereof, or upon Tenant’s use and
occupancy thereof, as a result of any rationing of Utilities services or
restriction on the use of Utilities affecting the Project or any part thereof,
together with all expenses, costs and disbursements paid or incurred by Landlord
in connection with the maintenance and repair of the Building Systems (as
defined in Section 3.C(1) below).

 

(b) If the Project contains more than one building, then Utility Costs shall
include (i) all Utility Costs fairly allocable to the Building, and (ii) a
proportionate share (based on the gross rentable area of the Building as a
percentage of the gross rentable area of all of the buildings in the Project) of
all Utility Costs which relate to the Project in general and are not fairly
allocable to any one building in the Project.

 

7



--------------------------------------------------------------------------------

(c) If the Project is not fully occupied during any portion of any Fiscal Year,
Landlord may adjust Utility Costs to equal what would have been incurred by
Landlord had the Project been fully occupied. Landlord may incorporate such
adjustment in its estimates of Utility Costs hereunder.

 

(d) If any tenant of the Project contracts directly with Landlord or a third
party for electricity or any other Utilities for which Tenant pays Landlord
pursuant to Section 2.A(2) above, the total costs of such Utilities services for
the Project shall be “grossed up” to reflect what those costs would have been
had such tenant(s) not directly contracted for such services.

 

5. Capital Costs.

 

(a) “Capital Costs” means the costs of any capital improvements made which are
intended to reduce Operating Costs or improve safety, and those made to keep the
Project in compliance with Governmental Requirements applicable from time to
time or to repair or replace existing capital improvements, facilities and
equipment within the Project, such as the roof membrane and resurfacing of the
parking areas (collectively, “Included Capital Items”); provided, that the costs
of any Included Capital Item shall be amortized by Landlord, together with an
amount equal to interest at ten percent (10%) per annum, over the estimated
useful life of such item and such amortized costs are only included in Operating
Costs for that portion of the useful life of the Included Capital Item which
falls within the Term, unless the cost of the Included Capital Item is less than
Ten Thousand Dollars ($10,000) in which case it shall be expensed in the year in
which it was incurred.

 

(b) If the Project contains more than one building, then Capital Costs shall
include (i) all Capital Costs fairly allocable to the Building, and (ii) a
proportionate share (based on the gross rentable area of the Building as a
percentage of the gross rentable area of all of the buildings in the Project) of
all Capital Costs which relate to the Project in general and are not fairly
allocable to any one building in the Project.

 

6. Fiscal Year. “Fiscal Year” means each calendar year during which any portion
of the Term occurs (e.g., the first Fiscal Year shall be the calendar year
during which the Commencement Date occurs).

 

D. Computation of Base Rent and Rent Adjustments.

 

1. Prorations. If (a) the Commencement Date is a date other than January 1, (b)
the Termination Date is a date other than December 31, (c) this Lease terminates
early, or (d) the size of the Premises increases or decreases, then in each such
event, the Base Rent and the Operating Cost Share Rent shall be equitably
adjusted to reflect such event on a basis reasonably determined by Landlord to
be consistent with the principles underlying the provisions of this Section 2.

 

2. Interest Rate. Any sum due from Tenant to Landlord not paid when due shall
bear interest from the date due until paid at the lesser of ten percent (10%)
per annum or the maximum rate permitted by law (the “Interest Rate”).

 

8



--------------------------------------------------------------------------------

3. Rent Adjustments. The square footage of the Premises and the Building set
forth in the Schedule are conclusively deemed to be the actual square footage
thereof, without regard to any subsequent remeasurement of the Premises or the
Building. If any Operating Cost paid in one Fiscal Year relates to more than one
Fiscal Year, Landlord may proportionately allocate such Operating Cost among the
related Fiscal Years.

 

4. Books and Records. Landlord shall maintain on a consistent basis books and
records reflecting the Operating Costs, Utility Costs and Capital Costs in
accordance with sound accounting and management practices. Tenant, through its
employees or a certified public accountant working on a non-contingency fee
basis, shall have the right to inspect Landlord’s records at Landlord’s
applicable local office or other location designated by Landlord upon at least
seventy-two (72) hours’ prior notice during normal business hours during the
ninety (90) days following Landlord’s delivery of the Annual Expense Statement
to Tenant. The results of any such inspection shall be kept strictly
confidential by Tenant and its agents, and Tenant and its certified public
accountant must agree, in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Project (and in connection with
the foregoing, prior to exercising its rights hereunder, Tenant and its agents
shall sign a confidentiality agreement acceptable to Landlord). Unless Tenant
sends to Landlord any written exception to an Annual Expense Statement within
six (6) months following Landlord’s delivery of the Annual Expense Statement to
Tenant, such Annual Expense Statement shall be deemed final and accepted by
Tenant and Tenant waives any other rights pursuant to applicable law to inspect
Landlord’s books and records and/or to contest the amount of Operating Costs,
Utility Costs and/or Capital Costs due hereunder. Tenant shall pay the amount
shown on any Annual Expense Statement in the manner prescribed in this Lease,
whether or not Tenant takes any such written exception, without any prejudice to
such exception. If Tenant makes a timely exception, Landlord and Tenant shall
use good faith efforts to resolve Tenant’s claim; provided, however, that if
Tenant’s claim is not resolved within thirty (30) days after it is furnished to
Landlord, Landlord shall cause an independent certified public accountant
selected by Landlord (and subject to Tenant’s reasonable approval) to issue a
final and conclusive resolution of Tenant’s exception. Tenant shall pay the cost
of such certification unless Landlord’s original determination of annual
Operating Costs, Utility Costs and Capital Costs overstated the amounts thereof,
in the aggregate, by more than five percent (5%), in which event Landlord shall
pay the cost of such certification and will not include such cost in any
Operating Costs a share of which is payable by Tenant.

 

5. Miscellaneous. So long as Tenant is in default of any monetary obligation
under this Lease, Tenant shall not be entitled to any refund of any amount from
Landlord. If this Lease is terminated for any reason prior to the annual
determination of Operating Cost Share Rent, either party shall pay the full
amount due to the other within fifteen (15) days after Landlord’s notice to
Tenant of the amount when it is determined. Landlord may commingle any payments
made with respect to Operating Cost Share Rent, without payment of interest.

 

E. Additional Rent Upon Default by Tenant. Landlord and Tenant acknowledge that
to induce Tenant to enter into this Lease, and in consideration of Tenant’s
agreement to perform all of the terms, covenants and conditions to be performed
by Tenant under this Lease, as and when performance is due during the Term,
Landlord has incurred (or will

 

9



--------------------------------------------------------------------------------

incur) significant costs, including, without limitation, the following: (i)
expenditures incurred in connection with the performance of Landlord’s Work,
(ii) commissions to Landlord’s and/or Tenant’s real estate broker, (iii)
attorneys’ fees and related costs incurred and/or paid by Landlord in connection
with the negotiation and preparation of this Lease, and/or (iv) the rent
abatement granted to Tenant during the Early Occupancy Period and the period
prior to the Rent Commencement Date (collectively, the “Inducements”). Landlord
and Tenant further acknowledge that Landlord would not have granted the
Inducements to Tenant but for Tenant’s agreement to perform all of the terms,
covenants, conditions and agreements to be performed by it under this Lease for
the entire Term, and that Landlord’s agreement to incur such expenditures and
grant such concessions is, and shall remain, conditioned upon Tenant’s faithful
performance of all of the terms, covenants, conditions and agreements to be
performed by Tenant under this Lease for the entire Term. Accordingly, if a
monetary default by Tenant shall occur hereunder (after any applicable notice
and cure period), Landlord shall be relieved of any unfulfilled obligation to
grant Inducements hereunder, or to incur further expenses in connection
therewith, and Tenant shall pay, as liquidated damages for Landlord’s granting
the Inducements and not as a penalty, within ten (10) days after the occurrence
of the default, as Additional Rent, the unamortized amount of those Inducements
incurred or granted prior to the date of the default (the “Pre-Default
Inducements”). Landlord may or, at Tenant’s request, shall, after the occurrence
of a default, forward a statement to Tenant setting forth the amount of the
Pre-Default Inducements, but the failure to deliver such a statement shall not
be or be deemed to be a waiver of the right to collect the Pre-Default
Inducements or to extend the date upon which such amount shall be due and
payable. For purposes of this Section 2.E, the unamortized amount of the
Pre-Default Inducements shall equal the remaining principal component, measured
on the date of the default, of a level-payment amortization over the initial
Term of this Lease of a principal amount equal to the Pre-Default Inducements,
including interest at the rate of twelve percent (12%) per annum.
Notwithstanding the foregoing, Landlord agrees that it will seek to enforce its
right to recover Pre-Default Inducements only in connection with a bankruptcy of
Tenant where this Lease is rejected or deemed rejected under Section 362 of the
Code.

 

3. PREPARATION AND CONDITION OF PREMISES; TENANT’S POSSESSION; REPAIRS AND
MAINTENANCE.

 

A. Condition of Premises.

 

1. Except for Landlord’s Work and as provided in Section 3.A(2) below, Landlord
is leasing the Premises to Tenant “as is”, without any obligation to alter,
remodel, improve, repair or decorate any part of the Premises and without any
express or implied representations or warranties of any kind, including, without
limitation, any representation or warranty regarding the condition of the
Premises, the Building or the Project or the suitability of any of the foregoing
for the conduct of Tenant’s business.

 

2. The Building Systems (as defined in Section 5.B below) shall be in good
working condition as of the Commencement Date. Landlord, at Landlord’s cost,
shall repair any defects in the Building Systems of which Tenant gives Landlord
written notice within ninety (90) days after the Commencement Date.

 

10



--------------------------------------------------------------------------------

B. Tenant’s Possession. Tenant’s taking possession of any portion of the
Premises shall be conclusive evidence that the Premises were in good order,
repair and condition, except as to defects or conditions of which Tenant gives
written notice within ten (10) days after taking possession, and except as to
defects in the Building Systems, which shall be governed by Section 3.A(2)
above.

 

C. Repairs and Maintenance.

 

1. Tenant’s Obligations. Except to the extent of Landlord’s obligations under
Section 3.C(2) below, Tenant shall, throughout the Term at its expense, make all
repairs necessary to keep the Premises, Tenant’s fixtures and personal property,
in good order, condition and repair and in compliance with all applicable
Governmental Requirements. Tenant’s repair, maintenance and replacement
obligations shall be performed under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, and shall include, without limitation, all plumbing and sewage
facilities within the Premises, fixtures, interior walls and ceiling, floors,
windows (including the repairing, resealing, cleaning and replacing of both
interior and exterior windows), doors, entrances, plate glass, showcases,
skylights, all electrical facilities and equipment, including lighting fixtures,
lamps, fans and any exhaust equipment and systems, electrical motors and all
other appliances and equipment of every kind and nature located in, upon or
about the Premises, except that the repair and maintenance of any mechanical,
electrical or other systems (e.g., HVAC, life safety or automatic fire
extinguisher/sprinkler system) (collectively, the “Building Systems”) that do
not exclusively serve the Premises shall be Landlord’s responsibility as
provided in Section 3.C(2) below. Tenant shall also be responsible for all pest
control within the Premises, and for all trash removal and disposal from the
Premises. With respect to any HVAC systems that exclusively serve the Premises,
Tenant shall obtain HVAC systems preventive maintenance contracts with quarterly
service in accordance with manufacturer recommendations, which shall be subject
to the reasonable prior written approval of Landlord and paid for by Tenant, and
which shall provide for and include replacement of filters, oiling and
lubricating of machinery, parts replacement, adjustment of drive belts, oil
changes and other preventive maintenance, including annual maintenance of duct
work, interior unit drains and caulking of sheet metal, and recaulking of jacks
and vents on an annual basis. Tenant shall have the benefit of all warranties
available to Landlord regarding the equipment in such HVAC systems.
Alternatively, Landlord may elect to perform all or some of the foregoing
repairs and maintenance itself, at Tenant’s expense, to the Building Systems.
Landlord may also perform any maintenance or repairs itself, at Tenant’s
expense, to the extent Tenant fails to perform such maintenance or repairs as
required herein. At the expiration or earlier termination of this Lease, or
Tenant’s right to possession, Tenant shall return the Premises to Landlord in
the condition required under Section 14 below.

 

2. Landlord’s Obligations. Except as otherwise provided in Section 9 below,
Landlord agrees to make all necessary repairs to (a) the structural parts of the
Building, which structural parts include only the foundation and subflooring of
the Building and the structural condition of the roof, the exterior walls of the
Building (but excluding the interior surfaces of exterior walls and exterior and
interior of all windows, doors, ceiling and plate glass, which shall be
maintained and repaired by Tenant) and the structural components of any interior
walls, (b) the roof membrane, and (c) the common areas of the Project and any
Building Systems that do not exclusively serve the Premises, and to maintain the
same in reasonably good order

 

11



--------------------------------------------------------------------------------

and condition, subject to inclusion of the costs thereof in Operating Costs;
provided, however, that subject to the provisions of Section 8.F below, any
damage arising from the acts of Tenant or Tenant’s officers, employees, agents
or authorized representatives shall be repaired by Landlord at Tenant’s sole
expense, and Tenant shall pay Landlord, on demand, the cost of any such repair.
Landlord may also, but shall not be required to, enter the Premises at all
reasonable times to make such repairs, alterations, improvements or additions to
the Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. Subject
to the provisions of Section 8.F below, the cost of any repairs made by Landlord
on account of Tenant’s default, or on account of the misuse or neglect by Tenant
or Tenant’s officers, employees, agents or authorized representatives anywhere
in the Project, shall constitute Additional Rent payable by Tenant on demand. As
a condition precedent to all of Landlord’s repair and maintenance obligations
under this Lease, Tenant must have notified Landlord of the need of such repairs
or maintenance. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code and any similar or successor law, statute or ordinance now or hereafter in
effect regarding Tenant’s right to make repairs and deduct the cost of such
repairs from the Rent due under this Lease.

 

4. SERVICES AND UTILITIES. Tenant shall promptly pay, as the same become due,
all charges for water, gas, electricity, telephone, sewer service, waste pick-up
and any other utilities, materials and services furnished directly to or used by
Tenant on or about the Premises during the Term, including, without limitation,
(i) meter, use and/or connection fees, hook-up fees, or standby fees, and (ii)
penalties for discontinued interrupted service. If any utility service is not
separately metered to the Premises, then Tenant shall pay to Landlord, through
Tenant’s payment of Utility Costs above, Tenant’s Proportionate Share of the
cost of such utility service. However, (a) if Landlord reasonably determines
that Tenant is using a disproportionate amount of any utility service (whether
or not separately metered), then Landlord, at its election, may (1) periodically
charge Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate
of the cost of Tenant’s excess use of such utility service, and/or (2) install,
at Tenant’s expense, a separate meter to measure the utility service supplied to
the Premises, and (b) if Landlord reasonably determines that Tenant is using a
disproportionate share of the electrical capacity available for the Building or
Project (i.e., electrical usage in excess of that which would typically be used
for general office purposes), then, in addition to the foregoing, Landlord may
install, at Tenant’s expense, additional equipment to increase the electrical
capacity for the Building or Project to offset excess electrical usage by
Tenant. Any interruption or cessation of utilities resulting from any causes,
including any entry for repairs pursuant to this Lease, and any renovation,
redecoration or rehabilitation of any area of the Project, shall not render
Landlord liable for damages to either person or property or for interruption or
loss to Tenant’s business, nor be construed as an eviction of Tenant, nor work
an abatement of any portion of Rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof; provided, however, that if (x) an interruption of
the Project services prevents Tenant from occupying all or a material portion of
the Premises for the Permitted Use for a period of at least five (5) consecutive
days and (y) such interruption was caused by the sole active negligence or
willful misconduct of Landlord, its agents or employees, then monthly Rent shall
thereafter be proportionately abated during the period of such interruption.
Nothing in this Section 4 shall limit the parties’ rights and obligations under
Section 9 hereof, in the event of a casualty affecting the Building or Premises.

 

12



--------------------------------------------------------------------------------

Landlord shall make commercially reasonable efforts to give Tenant at least
forty-eight (48) hours’ prior written notice of any scheduled interruption in
Project services to the Premises.

 

5. ALTERATIONS AND REPAIRS.

 

A. Landlord’s Consent and Conditions.

 

1. Except for Minor Alterations (as defined below), Tenant shall not make any
improvements or alterations to the Premises (the “Work”) without in each
instance submitting plans and specifications for the Work to Landlord and
obtaining Landlord’s prior written consent. Tenant shall pay Landlord’s standard
charge (or, if Landlord does not have a standard charge, then Landlord’s actual
costs incurred) for review of all of the plans and all other items submitted by
Tenant. Landlord will be deemed to be acting reasonably in withholding its
consent for any Work which (a) impacts the base structural components or the
Building Systems, (b) impacts any other tenant’s premises, (c) is visible from
outside the Premises, or (d) would utilize building materials or equipment which
are inconsistent with Landlord’s standard building materials and equipment for
the Building.

 

2. Landlord’s approval shall not be required for Work on the interior of the
Premises costing less than Five Thousand Dollars ($5,000.00) per project (“Minor
Alterations”), provided that (a) Landlord would not have the right to reasonably
withhold consent to the Work pursuant to clauses (a) through (d) of Section
5.A(1) above; and (b) Tenant provides Landlord with written notice of such Minor
Alteration, which shall include a copy of any governmental permits required to
complete such Minor Alteration, prior to commencing construction of such Minor
Alteration.

 

3. Tenant shall pay for the cost of all Work, including the cost of any and all
approvals, permits, fees and other charges which may be required as a condition
of performing such Work.

 

4. The following requirements shall apply to all Work:

 

(a) Prior to commencement, Tenant shall furnish to Landlord building permits,
certificates of insurance satisfactory to Landlord, and, at Landlord’s request,
security for payment of all costs if Landlord reasonably determines that such
security is needed.

 

(b) Tenant shall perform all Work so as to maintain peace and harmony among
other contractors serving the Project and shall avoid interference with other
work to be performed or services to be rendered in the Project.

 

(c) The Work shall be performed in a good and workmanlike manner, meeting the
standard for construction and quality of materials in the Building, and shall
comply with all insurance requirements and all applicable laws, ordinances,
regulations or requirements of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those

 

13



--------------------------------------------------------------------------------

terms are defined by applicable laws now or hereafter in effect (collectively,
“Governmental Requirements”).

 

(d) Tenant shall perform all Work so as to minimize or prevent disruption to
other tenants, and Tenant shall comply with all reasonable requests of Landlord
in response to complaints from other tenants.

 

(e) Tenant shall perform all Work in compliance with any “Policies, Rules and
Procedures for Construction Projects” which may be in effect at the time the
Work is performed.

 

(f) All Work shall be performed only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (i) Landlord may, in its sole discretion,
specify engineers, general contractors, subcontractors, and architects to
perform work affecting the Building Systems; and (ii) if Landlord consents to
any Work that requires work to be performed outside the Premises, Landlord may
elect to perform such work at Tenant’s expense.

 

(g) Tenant shall permit Landlord to (i) inspect all Work during the progress
thereof, (ii) with respect to any Work described in clauses (a) through (d) of
Section 5.A(1) above, supervise the Work, and (iii) require corrections of
faulty construction or any material deviation from the plans for such Work as
approved by Landlord; provided, however, that no such inspection shall be deemed
to create any liability on the part of Landlord, or constitute a representation
by Landlord or any person hired to perform such inspection that the work so
inspected conforms with such plans or complies with any Governmental
Requirements, and no such inspection shall give rise to a waiver of, or estoppel
with respect to, Landlord’s continuing right at any time or from time to time to
require the correction of any faulty work or any material deviation from such
plans.

 

(h) If Landlord supervises any portion of the Work as described in subparagraph
(g) above, Landlord may charge a supervisory fee not to exceed three percent
(3%) of labor, material, and all other costs of the Work which Landlord has the
right to and does supervise to compensate Landlord for its review of plans and
its management and supervision of the progress of the work.

 

(i) Upon completion, Tenant shall furnish Landlord with contractor’s affidavits
and full and final statutory waivers of liens, as-built plans and
specifications, and receipted bills covering all labor and materials, and all
other close-out documentation related to the Work, including any other
information required under any “Policies, Rules and Procedures for Construction
Projects” which may be in effect at the time.

 

B. Repairs. If any part of the Building Systems shall be damaged during the
performance of the Work, Tenant shall promptly notify Landlord, and Landlord may
elect to repair such damage at Tenant’s expense. Alternatively, Landlord may
require Tenant to repair such damage at Tenant’s sole expense using contractors
approved by Landlord.

 

C. No Liens. Tenant has no authority to cause or permit any lien or encumbrance
of any kind to affect Landlord’s interest in the Project; any such lien or

 

14



--------------------------------------------------------------------------------

encumbrance shall attach to Tenant’s interest only. If any mechanic’s lien shall
be filed or claim of lien made for work or materials furnished to Tenant, then
Tenant shall at its expense within ten (10) days thereafter either discharge or
contest the lien or claim. If Tenant contests the lien or claim, then Tenant
shall (i) within such ten (10) day period, provide Landlord adequate security
for the lien or claim, (ii) contest the lien or claim in good faith by
appropriate proceedings that operate to stay its enforcement, and (iii) pay
promptly any final adverse judgment entered in any such proceeding. If Tenant
does not comply with these requirements, Landlord may discharge the lien or
claim, and the amount paid, as well as attorney’s fees and other expenses
incurred by Landlord, shall constitute Additional Rent payable by Tenant on
demand.

 

D. Ownership of Improvements. All Work as defined in this Section 5, partitions,
related hardware and all other improvements and all fixtures, except trade
fixtures, constructed in the Premises by either Landlord or Tenant, (i) shall
become Landlord’s property upon installation without compensation to Tenant,
unless Landlord consents otherwise in writing, and (ii) shall, at Landlord’s
option, either (a) be surrendered to Landlord with the Premises at the
termination of this Lease or of Tenant’s right to possession, or (b) be removed
in accordance with Section 14 below (unless Landlord at the time it gives its
consent to the performance of such construction expressly waives in writing the
right to require such removal).

 

6. USE OF PREMISES.

 

A. Limitation on Use. Tenant shall use the Premises only for the Permitted Use
stated in the Schedule and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord’s sole
discretion. Tenant shall not allow any use of the Premises which will negatively
affect the cost of coverage of Landlord’s insurance on the Project. Tenant shall
not allow any inflammable or explosive liquids or materials to be kept on the
Premises. Tenant shall not allow any use of the Premises which would cause the
value or utility of any part of the Premises to diminish or would interfere with
any other tenant or with the operation of the Project by Landlord. Tenant shall
not permit any nuisance or waste to occur in, on, or about the Project, or allow
any offensive noise or odor in or around the Project. At the end of each
business day, or more frequently if necessary, Tenant shall deposit all garbage
and other trash (excluding any inflammable, explosive and/or hazardous
materials) in trash bins or containers approved by Landlord in locations
designated by Landlord from time to time. If any governmental authority shall
deem the Premises to be a “place of public accommodation” under the Americans
with Disabilities Act (“ADA”) or any other comparable law as a result of
Tenant’s use, Tenant shall either modify its use to cause such authority to
rescind its designation or be responsible for any alterations, structural or
otherwise, required to be made to the Building or the Premises under such laws.

 

B. Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering, banner, displays, graphic, decor or other advertising or
communicative material which is visible from the exterior of the Premises
without Landlord’s prior written approval; provided, however, that Tenant shall
have the right to install one (1) sign identifying Tenant on the rounded façade
above the front door of the Premises. The material, typeface, graphic format and
proportions of Tenant’s sign, as well as the precise location of such sign,
shall

 

15



--------------------------------------------------------------------------------

be subject to Landlord’s approval, which shall not be unreasonably withheld, and
any approval required under Governmental Requirements. Any signs approved
hereunder shall strictly conform to all Governmental Requirements, any CC&R’s
recorded against the Project, and Landlord’s signage standards in effect at the
time, and shall be installed and removed at Tenant’s expense. Tenant, at its
sole expense, shall maintain such signs in good condition and repair during the
Term. Prior to the expiration or earlier termination of this Lease, Tenant at
its sole cost shall remove all of its exterior signage and repair any and all
damage caused to the Building and/or Project (including and fading or
discoloration) by such signs and/or the removal of such signs from the Building
and/or Project.

 

C. Parking. Subject to the provisions of Item 13 of the Schedule, Tenant shall
have the non-exclusive right to park in the Project’s parking facilities in
common with other tenants of the Project upon terms and conditions, as may from
time to time be established by Landlord. Tenant agrees not to overburden the
parking facilities (i.e., use more than the number of unassigned parking stalls
indicated on the Schedule) and agrees to cooperate with Landlord and other
tenants in the Project in the use of the parking facilities. Landlord reserves
the right in its discretion to determine whether the parking facilities are
becoming crowded and to allocate and assign parking passes among Tenant and the
other tenants in the Project. Landlord shall have the right to charge Tenant the
portion that Landlord deems allocable to Tenant of any charges (e.g., fees or
taxes) imposed by the Regional Air Quality Control Board or other governmental
or quasi-governmental agency in connection with the parking facilities (e.g., in
connection with operation or use of the parking facilities). Landlord shall not
be liable to Tenant, nor shall this Lease be affected, if any parking is
impaired by (or if any parking charges are imposed as a result of) any
moratorium, initiative, referendum, law, ordinance, regulation or order passed,
issued or made by any governmental or quasi-governmental body. Tenant’s
continued right to use the parking spaces is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant’s cooperation in seeing that Tenant’s employees and visitors also comply
with such rules and regulations and Tenant not being in default under this
Lease. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes rented by Tenant pursuant to this Section 6.C are provided to
Tenant solely for use by Tenant’s own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval.

 

D. Prohibition Against Use of Roof and Structure of Building.

 

1. Tenant shall be prohibited from using all or any portion of the roof of the
Building or any portion of the structure of the Building during the Term of this
Lease (or any extensions thereof) for any purposes (including without limitation
for the installation, maintenance and repair of a satellite dish and/or other
telecommunications equipment), without

 

16



--------------------------------------------------------------------------------

Landlord’s prior written consent, which Landlord may withhold in its sole and
absolute discretion. Notwithstanding the foregoing, Landlord shall grant Tenant
with reasonable access to the roof of the Building as may be reasonably
necessary to allow Tenant to perform its HVAC and other maintenance obligations
hereunder, provided that such access shall be subject to any reasonable rules
and restrictions that Landlord may impose from time to time. In addition, Tenant
may, subject to Landlord’s reasonable prior written consent, use the roof for
the installation of a non-revenue producing satellite dish to service Tenant’s
business in the Premises. Landlord has made no representations or promise as to
the suitability or effectiveness of any part of the roof for Tenant’s proposed
use, or as to any Governmental Requirements applicable to Tenant’s proposed use.

 

2. Tenant shall submit to Landlord, with any request for consent of any rooftop
equipment, plans and specifications therefor, which must include, without
limitation, the design, size and features of the rooftop equipment and mounting
structure, floor and power load requirements, cabling installations, the means
of affixing or mounting the rooftop equipment, and the means of connecting the
rooftop equipment to the Building’s electrical system and to the Premises.
Tenant acknowledges and agrees that, if Landlord consents to Tenant’s use of any
portion of the roof of the Building, such use shall be non-exclusive and subject
to Landlord’s approval of location, plans and installation pursuant to Section 5
of this Lease and such rules and regulations as Landlord may prescribe,
including, without limitation, with regard to (a) the location, size, type and
methods of installation of the proposed rooftop equipment, (b) requirements to
prevent electrical, electromagnetic, radio frequency or other interference with
other telecommunication equipment on or about the Building, (c) rooftop space
availability, (d) restrictions on penetration of the roof surface, (e) rooftop
access rights, and (f) removal requirements upon the expiration or earlier
termination of this Lease.

 

3. Nothing herein shall limit or restrict Landlord’s rights under Section 11.N,
or require Landlord to obtain Tenant’s consent prior to exercising such rights.

 

7. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.

 

A. Compliance in Premises. Tenant shall, at its sole cost and expense, (1)
comply with all Governmental Requirements; with any occupancy certificate issued
for the Premises; and with the provisions of all recorded documents affecting
the Premises, insofar as any thereof relates to or affects the condition, use or
occupancy of the Premises; and (2) take all proper and necessary action to cause
the Premises, including any repairs, replacements, alterations and improvements
thereto, to be maintained, constructed, used and occupied in compliance with
applicable Governmental Requirements, including any applicable code and ADA
requirements, whether or not such requirements are based on Tenant’s use of the
Premises, and further to assume all responsibility to ensure the Premises’
continued compliance with all Governmental Requirements, including applicable
code and ADA requirements, throughout the Term. Tenant shall be responsible, at
its sole cost and expense, to make all alterations to the Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Section 7.A. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

 

17



--------------------------------------------------------------------------------

B. Compliance in Common Areas. Subject to reimbursement as an Operating Cost as
provided in Section 2 above, Landlord shall perform any work required under any
applicable Governmental Requirements, including the ADA, to be performed in the
common areas of the Project, except that Tenant shall be solely responsible for
all such compliance work which is required as a result of Tenant’s use or
activities or which relate to the initial Tenant Improvements or Tenant’s
proposed alterations or repairs. With respect to any code compliance work
required outside the Premises for which Tenant is responsible hereunder,
Landlord shall have the right to perform such work, or require that Tenant
perform such work with contractors, subcontractors, engineers and architects
approved by Landlord; and if Landlord elects to perform such work outside the
Premises, Tenant shall reimburse Landlord for the cost of such work within ten
(10) days following receipt of invoices therefor. Landlord makes no
representations or warranties regarding whether the Project or the Premises
complies with applicable Governmental Requirements as of the date of this Lease.

 

C. Rules and Regulations. Tenant shall also comply with all reasonable rules for
the Project which may be established and amended from time to time by Landlord,
so long as same do not materially diminish or burden Tenant’s rights under this
Lease beyond what is set forth in the current Rules and Regulations attached
hereto. The present rules and regulations are contained in Exhibit B. Failure by
another tenant to comply with the rules or failure by Landlord to enforce them
shall not relieve Tenant of its obligation to comply with the rules or make
Landlord responsible to Tenant in any way. Landlord shall use reasonable efforts
to apply the rules and regulations uniformly with respect to Tenant and any
other tenants in the Project under leases containing rules and regulations
similar to this Lease. If Tenant performs alterations or repairs, Tenant shall
comply with the provisions of Section 5 of this Lease.

 

8. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

 

A. Waiver of Claims. Neither Landlord nor the other Indemnitees (as defined
below) shall be liable to Tenant or to any Tenant Parties (as defined below),
and Tenant waives all claims against Landlord and such other Indemnitees, for
any injury to or death of any person or for loss of use of or damage to or
destruction of property in or about the Premises or Project by or from any cause
whatsoever, including without limitation, earthquake or earth movement, gas,
fire, oil, electricity or leakage from the roof, walls, basement or other
portion of the Premises or Project, except only, with respect to any Indemnitee,
to the extent such injury, death or damage is caused by the sole active
negligence or willful misconduct of such Indemnitee and not covered by the
insurance required to be carried by Tenant hereunder or except to the extent
such limitation on liability is prohibited by law. The provisions of this
Section 8.A shall survive the expiration or earlier termination of this Lease
until all claims within the scope of this Section 8.A are fully, finally, and
absolutely barred by the applicable statutes of limitations.

 

B. Indemnification.

 

1. Tenant shall indemnify, protect, defend (by counsel reasonably satisfactory
to Landlord) and hold harmless Landlord and its officers, directors, employees
and agents (each, an “Indemnitee” and collectively, the “Indemnitees”), and each
of them, against any and all obligations, losses, claims, actions (including
remedial or enforcement actions of any kind and administrative or judicial
proceedings, suits, orders or judgments), causes of action,

 

18



--------------------------------------------------------------------------------

liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses) (collectively, “Claims”) arising from any of the following, including,
but not limited to, Claims brought by or on behalf of employees of Tenant, with
respect to which Tenant waives, for the benefit of the Indemnitees, any immunity
to which Tenant may be entitled under any worker’s compensation laws: (a) any
cause in or on the Premises, or (b) any act or omission or negligence of Tenant
or any person or entity claiming by or through Tenant (including any assignee or
subtenant), or any of their respective members, partners, employees,
contractors, agents, customers, visitors, licensees or other persons in or about
the Project by reason of Tenant’s occupancy of the Premises (each a “Tenant
Party” and, collectively, “Tenant Parties”); provided, however, that, with
respect to any Indemnitee, Tenant’s obligations under this Section shall be
inapplicable to the extent such Claims arise solely from the active negligence
or willful misconduct of such Indemnitee, or to the extent such obligations are
prohibited by applicable law.

 

2. Tenant’s duty to defend Landlord and the other Indemnitees under this Section
8.B is separate and independent of Tenant’s duty to indemnify the Indemnitees.
The duty to defend includes claims for which the Indemnitees may be liable
without fault or strictly liable. The duty to defend applies regardless of
whether the issues of negligence, liability, fault, default, or other obligation
on the part of Tenant Parties have been determined. The duty to defend applies
immediately, regardless of whether any Indemnitees have paid any sums or
incurred any detriment arising out of or relating (directly or indirectly) to
any Claims. The parties expressly intend that Indemnitees shall be entitled to
obtain summary adjudication or summary judgment regarding Tenant’s duty to
defend the Indemnitees at any stage of any claim or suit within the scope of
this Section.

 

3. Tenant’s obligations under this Section shall survive the expiration or
earlier termination of this Lease until all Claims within the scope of this
Section 8.B are fully, finally, and absolutely barred by the applicable statutes
of limitations.

 

C. Tenant’s Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:

 

1. Commercial General Liability Insurance, with (a) Contractual Liability
including the indemnification provisions contained in this Lease, (b) a
severability of interest endorsement, (c) limits of not less than Two Million
Dollars ($2,000,000) combined single limit per occurrence and not less than Four
Million Dollars ($4,000,000) in the aggregate for bodily injury, sickness or
death, and property damage.

 

2. Property Insurance against “All Risks” of physical loss covering the
replacement cost of all improvements, fixtures and personal property and
business interruption.

 

19



--------------------------------------------------------------------------------

3. Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent, mortgagee and ground lessor shall be named as additional
insureds under the insurance required of the Tenant in Section 8.C(1). The
company or companies writing any insurance which Tenant is required to maintain
under this Lease, as well as the form of such insurance, shall at all times be
subject to Landlord’s approval, and any such company shall be licensed to do
business in the state in which the Building is located. Such insurance companies
shall have a A.M. Best rating of A VI or better.

 

4. Tenant shall cause any contractor of Tenant performing work on the Premises
to maintain insurance as follows, with such other terms, coverages and insurers,
as Landlord shall reasonably require from time to time:

 

(a) Commercial General Liability Insurance, including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor’s protective liability
coverage, to afford protection with limits, for each occurrence, of not less
than One Million Dollars ($1,000,000) with respect to personal injury, death or
property damage.

 

(b) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents. Tenant’s contractor’s insurance shall be primary and
not contributory to that carried by Tenant, Landlord, their agents or
mortgagees. Tenant and Landlord, and if any, Landlord’s building manager or
agent, mortgagee or ground lessor shall be named as additional insured on
Tenant’s contractor’s insurance policies.

 

D. Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all required insurance no later than five (5) days prior to the
Commencement Date and each renewal date. Each certificate will provide for
thirty (30) days prior written notice of cancellation to Landlord and Tenant.

 

E. Landlord’s Insurance. Subject to reimbursement as an Operating Cost in
accordance with the provisions of Section 2 hereof, Landlord shall procure and
maintain in effect throughout the Term of this Lease commercial general
liability insurance, property insurance and/or such other types of insurance as
Landlord reasonably deems necessary or advisable to

 

20



--------------------------------------------------------------------------------

carry. Such coverages shall be in such amounts, from such companies and on such
other terms and conditions as Landlord may from time to time reasonably
determine, and Landlord shall have the right, but not the obligation, to change,
cancel, decrease or increase any insurance coverages in respect of the Building,
add additional forms of insurance as Landlord shall deem reasonably necessary,
and/or obtain umbrella or other policies covering both the Building and other
assets owned by or associated with Landlord or its affiliates, in which event
the cost thereof shall be equitably allocated.

 

F. Waiver of Subrogation. Landlord and Tenant hereby waive and release any and
all rights of recovery against the other party, including officers, employees,
agents and authorized representatives (whether in contract or tort) of such
other party, that arise or result from any and all loss of or damage to any
property of the waiving party located within or constituting part of the
Building, including the Premises, to the extent of amounts payable under a
standard ISO Commercial Property insurance policy, or such additional property
coverage as the waiving party may carry (with a commercially reasonable
deductible), whether or not the party suffering the loss or damage actually
carries any insurance, recovers under any insurance or self-insures the loss or
damage. Each party shall have their property insurance policies issued in such
form as to waive any right of subrogation as might otherwise exist. This mutual
waiver is in addition to any other waiver or release contained in this Lease.

 

9. FIRE AND OTHER CASUALTY.

 

A. Termination. If a fire or other casualty causes damage to the Building or the
Premises, and sufficient insurance proceeds will be available to Landlord to
cover the cost of any restoration to the Building and Premises, Landlord shall
engage a registered architect to estimate, within one (1) month of the casualty,
to both Landlord and Tenant the amount of time needed to restore the Building
and the Premises to tenantability, using standard working methods without the
payment of overtime and other premiums. If the time needed exceeds nine (9)
months from the beginning of the restoration, or two (2) months therefrom if the
restoration would begin during the last twenty-four (24) months of the Lease,
then in the case of damage to the Premises, either Landlord or Tenant may
terminate this Lease, and in the case of damage to the Building, Landlord may
terminate this Lease, by notice to the other party within ten (10) days after
the notifying party’s receipt of the architect’s estimate. If sufficient
insurance proceeds will not be available to Landlord to cover the cost of any
restoration to the Building or the Premises, Landlord may terminate this Lease
by written notice to Tenant. Any termination pursuant to this Section 9.A shall
be effective thirty (30) days from the date of such termination notice and Rent
shall be paid by Tenant to that date, with an abatement for any portion of the
Premises which has been rendered untenantable as a result of the casualty
(except to the extent that the casualty was caused by the gross negligence or
intentional misconduct of Tenant, its agents, employees, contractors, subtenants
or assignees and Landlord does not receive insurance proceeds sufficient to
cover the rent interruption during such period).

 

B. Restoration. If a casualty causes damage to the Building or the Premises but
this Lease is not terminated for any reason, then subject to the rights of any
mortgagees or ground lessors, Landlord shall obtain the applicable insurance
proceeds and diligently restore the Building and the Premises subject to current
Governmental Requirements. Landlord’s obligation, should it elect or be
obligated to repair or rebuild, shall be limited to the basic

 

21



--------------------------------------------------------------------------------

Premises as demised and delivered to Tenant on the Commencement Date,
building-standard tenant improvements, or the basic Building, as the case may
be, and Tenant shall, at Tenant’s expense, replace or fully repair damaged
improvements made pursuant to Section 5 hereof, any tenant improvements in
excess of the building standard (except as may have been demised and delivered
to Tenant on the Commencement Date), personal property and fixtures. Rent shall
be abated on a per diem basis during the restoration for any portion of the
Premises which is untenantable, except to the extent that the casualty was
caused by the gross negligence or intentional misconduct of Tenant, its agents,
employees, contractors, subtenants or assignees and Landlord does not receive
insurance proceeds sufficient to cover the rent interruption during such period.
Tenant shall not be entitled to any compensation or damages from Landlord for
loss of the use of the Premises, damage to Tenant’s personal property and trade
fixtures or any inconvenience occasioned by such damage, repair or restoration.
Tenant hereby waives the provisions of Section 1932, Subdivision 2, and Section
1933, Subdivision 4, of the California Civil Code, and the provisions of any
similar law hereinafter enacted.

 

10. EMINENT DOMAIN. If a part of the Project is taken by eminent domain or deed
in lieu thereof which is so substantial that the Premises cannot reasonably be
used by Tenant for the operation of its business, then either party may
terminate this Lease effective as of the date of the taking. If any substantial
portion of the Project is taken without affecting the Premises, then Landlord
may terminate this Lease as of the date of such taking; provided, however, that
Landlord shall exercise its right to terminate this Lease under this sentence
only if it terminates the leases of all tenants similarly affected by the taking
and with respect to which Landlord has a comparable termination right. Rent
shall abate from the date of the taking in proportion to any part of the
Premises taken. The entire award for a taking of any kind shall be paid to
Landlord, and Tenant shall have no right to share in the award. All obligations
accrued to the date of the taking shall be performed by the party liable to
perform said obligations, as set forth herein. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of The California
Code of Civil Procedure.

 

11. RIGHTS RESERVED TO LANDLORD.

 

Landlord may exercise at any time any of the following rights respecting the
operation of the Project without liability to Tenant of any kind:

 

A. Name. To change the name of the Building or the Project, or the street
address of the Building or the suite number(s) of the Premises.

 

B. Signs. To install, modify and/or maintain any signs on the exterior and in
the interior of the Building or on the Project, and, subject to Section 6.B
above, to approve at its reasonable discretion, prior to installation, any of
Tenant’s signs in the Premises visible from the common areas or the exterior of
the Building.

 

C. Window Treatments. To approve, at its discretion, prior to installation, any
shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Building or any interior common area.

 

22



--------------------------------------------------------------------------------

D. Keys. To retain and use, subject to Section 11.E below, passkeys to enter the
Premises or any door within the Premises. Tenant shall not alter or add any lock
or bolt.

 

E. Access. To have access to the Premises with twenty-four hours’ prior notice
(except in the case of an emergency, in which case Landlord shall have the right
to immediate access) to inspect the Premises, to post notices of
non-responsibility in connection with any Work, to make repairs, alterations,
additions or improvements to the Premises or Building, and to perform any other
obligations of Landlord hereunder, all without abatement of Rent.

 

F. Preparation for Reoccupancy. To decorate, remodel, repair, alter or otherwise
prepare the Premises for reoccupancy at any time after Tenant abandons the
Premises, without relieving Tenant of any obligation to pay Rent.

 

G. Heavy Articles. To reasonably approve the weight, size, placement and time
and manner of movement within the Building of any safe, central filing system or
other heavy article of Tenant’s property. Tenant shall move its property
entirely at its own risk.

 

H. Show Premises. To show the Premises at any reasonable time to prospective
purchasers, brokers, lenders, mortgagees, investors, rating agencies or others
and, during the last six (6) months of the Term, as it may be extended, to
prospective tenants, provided that Landlord gives reasonable prior notice to
Tenant and does not materially interfere with Tenant’s use of the Premises.

 

I. Intentionally omitted.

 

J. Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.

 

K. Repairs and Alterations. To make repairs or alterations to the Project and in
doing so transport any required material through the Premises, to close
entrances, doors, corridors, elevators and other facilities in the Project, to
open any ceiling in the Premises, or to temporarily suspend services or use of
common areas in the Building. Landlord may perform any such repairs or
alterations during ordinary business hours, except that Tenant may require any
work in the Premises to be done after business hours if Tenant pays Landlord for
overtime and any other expenses incurred. Landlord may do or permit any work on
any nearby building, land, street, alley or way.

 

L. Building Services. To install, use and maintain through the Premises, pipes,
conduits, wires and ducts serving the Building, provided that such installation,
use and maintenance does not unreasonably interfere with Tenant’s use of the
Premises.

 

23



--------------------------------------------------------------------------------

M. Use of Roof. To install, operate, maintain and repair any satellite dish,
antennae, equipment, or other facility on the roof of the Building or to use the
roof of the Building in any other manner, or to allow any entity selected by
Landlord to undertake the foregoing, provided that such installation, operation,
maintenance, repair or use does not unreasonably interfere with Tenant’s use of
the Premises.

 

N. Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building and
the Project.

 

12. DEFAULTS.

 

A. Tenant’s Default. Any of the following shall constitute a default by Tenant:

 

1. Rent Default. Tenant fails to pay any Rent and such failure continues for
five (5) days or more following Landlord’s written notice of such failure;

 

2. Assignment/Sublease or Hazardous Substances Default. Tenant defaults (after
the expiration of any applicable notice and cure period, or if none is
specified, after ten (10) days written notice and opportunity to cure) in its
obligations under Section 16 (Subordination), Section 17 (Assignment and
Sublease), Section 19 (Estoppel Certificate) or Section 28 (Hazardous
Substances);

 

3. Other Performance Default. Tenant fails to perform any other obligation to
Landlord under this Lease, and such failure continues for twenty (20) days after
written notice from Landlord or Landlord’s agent, except that if Tenant begins
to cure its failure within the twenty (20) day period but cannot reasonably
complete its cure within such period, then, so long as Tenant continues to
diligently attempt to cure its failure, the twenty (20) day period shall be
extended to ninety (90) days, or such lesser period as is reasonably necessary
to complete the cure;

 

4. Credit Default. One of the following credit defaults occurs:

 

(a) Tenant (or any guarantor of Tenant’s obligations hereunder) commences any
proceeding under any law relating to bankruptcy, insolvency, reorganization or
relief of debts, or seeks appointment of a receiver, trustee, custodian or other
similar official for the Tenant (or the guarantor) or for any substantial part
of its property, or any such proceeding is commenced against Tenant (or the
guarantor) and either remains undismissed for a period of thirty (30) days or
results in the entry of an order for relief against Tenant (or the guarantor)
which is not fully stayed within seven (7) days after entry; or

 

(b) Any third party obtains a levy or attachment under process of law against
Tenant’s leasehold interest.

 

5. Vacation or Abandonment Default. Tenant vacates or abandons the Premises.

 

24



--------------------------------------------------------------------------------

Tenant acknowledges and agrees that, notwithstanding the foregoing provisions of
this Section 12, any notices required to be given by Landlord under this Section
12 shall, in each case, be in lieu of, and not in addition to, any notice
required under Section 1161 of the California Code of Civil Procedure, and shall
be deemed to satisfy the requirement, if any, that notice be given pursuant to
such section, provided that the time and content of such notice otherwise
satisfy the requirements of law.

 

B. Landlord Defaults. Landlord shall be in default hereunder if Landlord has not
begun and pursued with reasonable diligence the cure of any failure of Landlord
to meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform. Tenant
hereby covenants that, prior to the exercise of any remedies relating to
termination or rescission of the Lease, Tenant will give notice and a reasonable
time to cure any default by Landlord to any holder of a mortgage or deed of
trust encumbering Landlord’s interest in the Project of which Tenant has been
given notice. Notwithstanding anything contained herein to the contrary,
Landlord shall not be in default under this Lease to the extent Landlord is
unable to perform any of its obligations on account of any prevention, delay,
stoppage due to strikes, lockouts, inclement weather, labor disputes, inability
to obtain labor, materials, fuels, energy or reasonable substitutes therefor,
governmental restrictions, regulations, controls, actions or inaction, civil
commotion, fire or other acts of god, national emergency, acts of war or
terrorism or any other cause of any kind beyond the reasonable control of
Landlord (except financial inability).

 

13. LANDLORD REMEDIES. UPON A DEFAULT, LANDLORD SHALL HAVE THE FOLLOWING
REMEDIES, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED BY LAW OR
OTHERWISE PROVIDED IN THIS LEASE, TO WHICH LANDLORD MAY RESORT CUMULATIVELY OR
IN THE ALTERNATIVE:

 

A. Termination of Lease. Landlord may elect by notice to Tenant to terminate
this Lease, in which event, Tenant shall immediately vacate the Premises and
deliver possession to Landlord.

 

B. Civil Code Section 1951.4 Remedy. Even though Tenant has breached this Lease,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord shall have all of its rights and
remedies, including the right, pursuant to California Civil Code Section 1951.4,
to recover all rent as it becomes due under this Lease, if Tenant has the right
to sublet or assign, subject only to reasonable limitations. Acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession unless
written notice of termination is given by Landlord to Tenant.

 

C. Lease Termination Damages. If Landlord elects to terminate this Lease, then
this Lease shall terminate on the date for termination set forth in such notice.
Tenant shall immediately vacate the Premises and deliver possession to Landlord,
and Landlord may repossess the Premises and may, at Tenant’s sole cost, remove
any of Tenant’s signs and any of its other property, without relinquishing its
right to receive Rent or any other right against Tenant. On termination,
Landlord has the right to recover from Tenant as damages:

 

1. The worth at the time of award of unpaid Rent and other sums due and payable
which had been earned at the time of termination; plus

 

25



--------------------------------------------------------------------------------

2. The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which would have been earned after termination until
the time of award exceeds the amount of such Rent loss that Tenant proves could
have been reasonably avoided; plus

 

3. The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus

 

4. Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (iii) for leasing commissions; or (iv) for
any other costs necessary or appropriate to relet the Premises; plus

 

5. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State of
California.

 

The “worth at the time of award” of the amounts referred to in Sections 13.C(1)
and 13.C(2) is computed by allowing interest at the Interest Rate on the unpaid
rent and other sums due and payable from the termination date through the date
of award. The “worth at the time of award” of the amount referred to in Section
13.C(3) is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). Tenant waives redemption or relief from forfeiture under California Code
of Civil Procedure Sections 1174 and 1179, or under any other present or future
law, if Tenant is evicted or Landlord takes possession of the Premises by reason
of any default of Tenant hereunder.

 

D. Landlord’s Remedies Cumulative. All of Landlord’s remedies under this Lease
shall be in addition to all other remedies Landlord may have at law or in
equity, including, without limitation, the remedy described in California Civil
Code Section 1951.4 (pursuant to which Landlord may continue this Lease in
effect after Tenant’s breach and abandonment and recover rent as it becomes due
if Tenant has the right to sublet or assign the Lease, subject to reasonable
limitations). Waiver by Landlord of any breach of any obligation by Tenant shall
be effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. The possession of
Tenant’s funds, negotiation of Tenant’s negotiable instruments, or acceptance of
Tenant’s payment by Landlord or its agents shall not constitute a waiver of any
breach by Tenant, and if such possession, negotiation or acceptance occurs after
Landlord’s notice to Tenant, or termination of this Lease or of Tenant’s right
to possession, such possession, negotiation or acceptance shall not affect such
notice or termination. Acceptance of payment by Landlord after commencement of a
legal proceeding or

 

26



--------------------------------------------------------------------------------

final judgment shall not affect such proceeding or judgment. Landlord may
advance such monies and take such other actions for Tenant’s account as
reasonably may be required to cure or mitigate any default by Tenant. Tenant
shall immediately reimburse Landlord for any such advance, and such sums shall
bear interest at the Interest Rate until paid.

 

E. WAIVER OF TRIAL BY JURY. EACH PARTY WAIVES TRIAL BY JURY IF ANY LEGAL
PROCEEDING IS BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE. EACH PARTY
SHALL BRING ANY ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN A
FEDERAL OR STATE COURT LOCATED IN SANTA CLARA COUNTY, CALIFORNIA, CONSENTS TO
THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY PROCEEDING
TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE OR INCONVENIENT
FORUM. THE PROVISIONS OF THIS SECTION 13.E SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.

 

14. SURRENDER. Upon the expiration or earlier termination of this Lease for any
reason, Tenant shall surrender the Premises to Landlord in its condition
existing as of the date Landlord delivers possession of the Premises to Tenant,
normal wear and tear and damage by fire or other casualty excepted, with all
interior walls repaired if marked or damaged, all carpets cleaned, all broken,
marred or nonconforming acoustical ceiling tiles replaced, all windows washed,
the plumbing and electrical systems and lighting in good order and repair,
including replacement of any burned out or broken light bulbs or ballasts, the
HVAC equipment serviced and repaired by a reputable and licensed service firm
acceptable to Landlord, and all floors cleaned and waxed, all to the reasonable
satisfaction of Landlord. Tenant shall remove from the Premises and the Project
all of Tenant’s trade fixtures, furniture, moveable equipment and other personal
property, and any Work which Landlord elects to be removed pursuant to Section
5.D, and shall restore the Premises to its condition prior to their
installation, including, without limitation, repairing all damage caused by the
installation or removal of any of the foregoing items. If Tenant does not timely
remove such property, then Tenant shall be conclusively presumed to have, at
Landlord’s election: (a) conveyed such property to Landlord without compensation
or (b) abandoned such property, and Landlord may dispose of or store any part
thereof in any manner at Tenant’s sole cost, without waiving Landlord’s right to
claim from Tenant all expenses arising out of Tenant’s failure to remove the
property, and without liability to Tenant or any other person. Landlord shall
have no duty to be a bailee of any such personal property. If Landlord elects to
consider such property abandoned, Tenant shall be liable to Landlord for the
costs of: (i) removal of any such Work or personal property, (ii) storage,
transportation, and disposition of the same, and (iii) repair and restoration of
the Premises, together with interest thereon at the Interest Rate from the date
of expenditure by Landlord. In addition, if the Premises are not so surrendered
at the termination of this Lease, Tenant shall indemnify Landlord against all
loss or liability, including reasonable attorneys’ fees and costs, resulting
from delay by Tenant in so surrendering the Premises.

 

15. HOLDOVER. Tenant shall have no right to holdover possession of the Premises
after the expiration or termination of this Lease without Landlord’s prior
written consent which Landlord may withhold in its sole and absolute discretion.
If, however, Tenant retains possession of any part of the Premises after the
Term, Tenant shall become a tenant at sufferance

 

27



--------------------------------------------------------------------------------

only, for the entire Premises upon all of the terms of this Lease as might be
applicable to such tenancy, except that Tenant shall pay an amount equal to one
hundred fifty percent (150%) of the Base Rent and Operating Cost Share Rent
payable by Tenant immediately prior to such holding over, computed on a monthly
basis for each full or partial month Tenant remains in possession. Tenant shall
also protect, defend, indemnify and hold Landlord harmless from and against all
Claims resulting from such failure, including, without limiting the generality
of the foregoing, any claims made by any succeeding tenant founded upon such
failure to surrender and any lost profits to Landlord resulting therefrom. No
acceptance of Rent or other payments by Landlord under these holdover provisions
shall operate as a waiver of Landlord’s right to regain possession or any other
of Landlord’s remedies.

 

16. SUBORDINATION TO GROUND LEASES AND MORTGAGES.

 

A. Subordination.

 

1. This Lease shall be subordinate to any present or future ground lease or
mortgage (each a “Superior Interest”) respecting the Project, and any amendments
to such ground lease or mortgage, at the election of the ground lessor or
mortgagee as the case may be (each a “Security Holder”), effected by notice to
Tenant in the manner provided in this Lease. The subordination shall be
effective upon such notice, but at the request of Landlord or such Security
Holder, Tenant shall within ten (10) days after the request, execute and deliver
to the requesting party any reasonable documents provided to evidence the
subordination. Any mortgagee has the right, at its sole option, to subordinate
its mortgage to the terms of this Lease, without notice to, nor the consent of,
Tenant.

 

2. With respect to any present or future ground lease or mortgage to which this
Lease is subordinate, Landlord shall, as a condition to such subordination,
obtain from the Security Holder, for the benefit of Tenant, a non-disturbance
agreement, in commercially reasonable form, that (a) except to the extent
necessary to protect the Security Holder in the event of circumstances in which
its security is impaired, will not effect an amendment to this Lease which
materially increases Tenant’s obligations or materially diminishes Tenant’s
rights hereunder, and (b) provides generally that as long as Tenant is not in
default under this Lease, this Lease will not be terminated if such Security
Holder (or any successor or assign thereof, including without limitation, any
purchaser at a foreclosure sale and any transferee pursuant to a deed in lieu of
foreclosure, and their successors and assigns) acquires title to the Project by
reason of foreclosure proceedings, acceptance of a deed in lieu of foreclosure,
or termination of the leasehold interest of Landlord, provided that Tenant
attorns to such Security Holder or other successor owner of the Project in
accordance with its reasonable requirements. Tenant will bear all reasonable
costs and expenses (including attorneys’ fees) of the Security Holder of such
Superior Interest in connection with obtaining the non-disturbance agreement.

 

B. Termination of Ground Lease or Foreclosure of Mortgage. If any ground lease
is terminated or mortgage foreclosed or deed in lieu of foreclosure given and
the ground lessor, mortgagee, or purchaser at a foreclosure sale shall thereby
become the owner of the Project, Tenant shall attorn to such ground lessor or
mortgagee or purchaser without any deduction or setoff by Tenant, and this Lease
shall continue in effect as a direct lease between Tenant and such ground
lessor, mortgagee or purchaser. The ground lessor or mortgagee or

 

28



--------------------------------------------------------------------------------

purchaser shall be liable as Landlord only during the time such ground lessor or
mortgagee or purchaser is the owner of the Project. At the request of Landlord,
ground lessor or mortgagee, Tenant shall execute and deliver within ten (10)
days after the request any document furnished by the requesting party to
evidence Tenant’s agreement to attorn.

 

C. Security Deposit. Any ground lessor or mortgagee shall be responsible for the
return of any security deposit by Tenant only to the extent the security
deposit, if any, is received by such ground lessor or mortgagee.

 

D. Notice and Right to Cure. Tenant agrees to send by registered or certified
mail to any ground lessor or mortgagee, identified in any notice from Landlord
to Tenant, a copy of any notice of default sent by Tenant to Landlord. If
Landlord fails to cure such default within the required time period under this
Lease, but ground lessor or mortgagee begins to cure within ten (10) days after
such period and proceeds diligently to complete such cure, then ground lessor or
mortgagee shall have such additional time as is necessary to complete such cure,
including any time necessary to obtain possession if possession is necessary to
cure, and Tenant shall not begin to enforce its remedies relating to termination
of this Lease, if any, so long as the cure is being diligently pursued.

 

E. Definitions. As used in this Section 16, “mortgage” shall include “trust
deed” and “deed of trust”; “mortgagee” shall include “trustee”, “beneficiary”
and the mortgagee of any ground lessee; and “ground lessor”, “mortgagee”, and
“purchaser at a foreclosure sale” shall include, in each case, all of its
successors and assigns, however remote.

 

17. ASSIGNMENT AND SUBLEASE.

 

A. In General. Tenant shall not, without Landlord’s prior written consent, in
each case: (i) make or allow any assignment or transfer, by operation of law or
otherwise, of any part of Tenant’s interest in this Lease, (ii) sublet any part
of the Premises, or (iii) permit anyone other than Tenant and its employees to
occupy any part of the Premises (all of the foregoing are hereinafter sometimes
referred to individually as a “Transfer”, and collectively as “Transfers”, any
person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”, and any person by whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferor”). Tenant shall remain primarily liable for all of its obligations
under this Lease, notwithstanding any Transfer. No consent granted by Landlord
shall be deemed to be a consent to any subsequent Transfer. Tenant shall pay all
of Landlord’s reasonable attorneys’ fees and reasonable other expenses (not to
exceed $1,500, unless a dispute arises, in which event the provisions of Section
25.Z below shall apply) incurred in connection with any consent requested by
Tenant or in considering any proposed Transfer. Any Transfer without Landlord’s
prior written consent shall be void. Unless otherwise specified in this Lease,
if Tenant shall assign this Lease or sublet or otherwise Transfer the Premises,
or any portion thereof, any rights of Tenant to renew this Lease, to extend the
Term or to lease additional space in the Project shall be extinguished thereby
and will not be transferred to the Transferee, all such rights being personal to
the Tenant named herein. In addition, Tenant shall not, without Landlord’s prior
written consent, which Landlord may withhold in its sole discretion, mortgage,
pledge or encumber this Lease, the term or estate hereby granted or any interest
hereunder.

 

29



--------------------------------------------------------------------------------

B. Landlord’s Consent. Landlord will not unreasonably withhold, delay, or
condition its consent to any proposed Transfer. It shall be reasonable for
Landlord to withhold its consent to any Transfer if (i) Tenant is in default
under this Lease and the default will not be cured as a condition of the
Transfer, (ii) the proposed Transferee is negotiating with Landlord to lease
space in the Project at such time, or has negotiated with Landlord during the
sixty (60) day period immediately preceding Tenant’s request for consent, (iii)
the financial responsibility, nature of business, and character of the proposed
Transferee are not all reasonably satisfactory to Landlord, (iv) in the
reasonable judgment of Landlord the purpose for which the Transferee intends to
use the Premises (or a portion thereof) is not in keeping with Landlord’s
standards for the Building or are in violation of the terms of this Lease or any
other leases in the Project, or (v) the proposed Transferee is a government
entity. The foregoing shall not exclude any other reasonable basis for Landlord
to withhold its consent.

 

C. Procedure. Tenant shall notify Landlord of any proposed Transfer at least
twenty (20) days prior to its proposed effective date. The notice shall include
the name and address of the proposed Transferee, its corporate affiliates in the
case of a corporation and its partners in the case of a partnership, a
description of the portion of the Premises that is subject to the Transfer (the
“Transfer Premises”), a calculation of the Transfer Premium (as defined in
Section 17.F below) payable in connection with the Transfer, an executed copy of
the proposed Transfer agreement, and sufficient information to permit Landlord
to determine the financial responsibility and character of the proposed
Transferee (including, without limitation, the most recent financial statements
for the proposed Transferee). As a condition to the effectiveness of any
assignment of this Lease, the assignee shall execute and deliver to Landlord, at
least fifteen (15) days prior to the effective date of the assignment,
Landlord’s standard form of Consent to Assignment, providing for, among other
things, an assumption of all of the obligations of Tenant under this Lease. As a
condition to the effectiveness of any other Transfer, Transferee shall execute
and deliver to Landlord, at least fifteen (15) days prior to the effective date
of such Transfer, Landlord’s standard consent form, providing, among other
things, (1) an assumption of all of the obligations of Tenant under this Lease
to the extent applicable to the Transfer Premises (excluding the payment of
Rent), (2) the Transferee’s obligation to indemnify Landlord and the other
Indemnitees consistent with Tenant’s indemnification obligations in Section 8.B
above, and (3) the Transferee’s agreement that any such Transfer shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any such Transfer, Landlord shall have the
right to: (a) treat such Transfer as cancelled and repossess the Transfer
Premises by any lawful means, or (b) require that the Transferee attorn to and
recognize Landlord as its landlord under any such Transfer. If Tenant shall
default and fail to cure within the time permitted for cure under Section 12
above, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured.

 

D. Change of Management or Ownership. Any transfer of the direct or indirect
power to affect the management or policies of Tenant or direct or indirect
change in 50% or more of the ownership interest in Tenant shall constitute an
assignment of this Lease.

 

E. Permitted Transfers. If Tenant is not then in default of this Lease, Tenant
may assign this Lease or sublet any portion of the Premises (hereinafter
collectively referred to

 

30



--------------------------------------------------------------------------------

as a “Permitted Transfer”) to (i) a parent or subsidiary of Tenant, or an entity
under common control with Tenant, (ii) any successor entity to Tenant by way of
merger, consolidation or other non-bankruptcy corporate reorganization, or (iii)
an entity which acquires all or substantially all of Tenant’s assets
(collectively, “Permitted Transferees”, and, individually, a “Permitted
Transferee”); provided that (1) at least ten (10) business days prior to the
Transfer, Tenant notifies Landlord of such Transfer, and supplies Landlord with
any documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee, including, but not limited to, copies of the
sublease or instrument of assignment and copies of documents establishing to the
reasonable satisfaction of Landlord that the transaction in question is one
permitted under this Section 17.E, (2) at least ten (10) business days prior to
the Transfer, Tenant furnishes Landlord with a written document executed by the
proposed Permitted Transferee in which such entity assumes all of Tenant’s
obligations under this Lease with respect to the Transfer Premises, (3) in the
case of a Transfer pursuant to clause (ii) above, the successor entity must have
a tangible net worth at the time of the Transfer (i.e., not including intangible
assets in the calculation, such as goodwill, patents, copyrights, and
trademarks) computed in accordance with generally accepted accounting principles
(“Net Worth”) that is at least equal to the Net Worth of Tenant immediately
prior to such Transfer, and (4) any such proposed Transfer is made for a good
faith operating business purpose and not, whether in a single transaction or in
a series of transactions, be entered into as a subterfuge to evade the
obligations and restrictions relating to Transfers set forth in this Section 17.

 

F. Transfer Premium.

 

1. If Landlord consents to a Transfer, as a condition thereto which the parties
hereby agree is reasonable, Landlord shall be entitled to receive, as Additional
Rent hereunder, fifty percent (50%) of any Transfer Premium derived from such
Transfer. As used herein, the term “Transfer Premium” means (a) (i) in the case
of an assignment, any consideration (including, without limitation, payment for
leasehold improvements) paid by the assignee on account of such assignment, and
(ii) in the case of any other Transfer, all rent, additional rent or other
consideration paid by the Transferee to the Transferor pursuant to such Transfer
in excess of the base rent and additional rent payable by such Transferor during
the term of the Transfer on a per rentable square foot basis, in either case
minus (b) the cost of any leasehold improvements or improvements allowance
incurred or granted by Tenant in connection with the Transfer, up to a maximum
of Five Dollars ($5.00) per rentable square foot, any brokerage commissions (not
to exceed commissions typically paid in the market at the time of such
subletting or assignment) and reasonable attorneys’ fees paid by Transferor in
connection with the Transfer (“Recoverable Expenses”), unless the deduction of
such Recoverable Expenses is waived by Transferor pursuant to Section 17.F(2)
below. For purposes of calculating the Transfer Premium in connection with a
sublease, Recoverable Expenses shall be deducted on an amortized basis, without
interest, over the term of the sublease. Payment of the portion of the Transfer
Premium due Landlord hereunder shall be a joint and several obligation of Tenant
and the Transferee, and shall be made to Landlord as follows: (x) in the case of
an assignment, the Transferor shall pay the portion of the Transfer Premium due
to Landlord within ten (10) days after the Transferor receives the consideration
described in clause (a)(i) above; and (y) in the case of any other Transfer, on
the first day of each month during the term of the Transfer, the Transferee
shall pay directly to Landlord fifty percent (50%) of the amount by which the
rent, additional rent or other consideration due from the Transferee for such
month exceeds (1) the

 

31



--------------------------------------------------------------------------------

base rent and additional rent payable by the applicable Transferor for said
month which is allocable to the Transfer Premises, plus (2) the amortized amount
of Recoverable Expenses allocated to such month, unless such Recoverable
Expenses are waived by Transferor pursuant to Section 17.F(2).

 

2. Within ninety (90) days after the effective date of any Transfer, Transferor
shall provide Landlord a written statement, together with reasonably detailed
invoices therefor, certifying the total amount of Recoverable Expenses in
connection with any Transfer and Tenant’s calculation of the Transfer Premium.
If Transferor fails to provide such statement and invoices to Landlord within
the ninety (90) day period, Transferor shall be deemed to have waived the
deduction of Recoverable Expenses in determining the Transfer Premium. Landlord
or its authorized representatives shall have the right at all reasonable times
to audit the books, records and papers of Tenant, and any other Transferor,
relating to a Transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any Transfer shall be found to be understated,
Tenant shall within ten (10) days after demand pay the deficiency, and, if
understated by more than five percent (5%), Tenant shall pay Landlord’s costs of
such audit.

 

G. Recapture. In the case of a proposed assignment, sublease or other Transfer
of more than fifty percent (50%) of the rentable square feet of the Premises
which will be effective at any time during the final twelve (12) months of the
Term (except a Permitted Transfer pursuant to Section 17.E above), Landlord may
terminate this Lease as to the Transfer Premises by giving Tenant written notice
(the “Recapture Notice”) within thirty (30) days after Landlord’s receipt of the
proposed fully executed Transfer agreement submitted by Tenant for Landlord’s
consent. Such termination shall be effective as of the termination date set
forth in Landlord’s Recapture Notice, and all obligations of Landlord and Tenant
under this Lease as to such terminated space shall expire as of such termination
date, except those that expressly survive any termination of this Lease. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same.

 

H. Tenant Remedies. Notwithstanding anything to the contrary in this Lease, if
Tenant claims that Landlord has unreasonably withheld or delayed its consent
under this Section 17 or otherwise has breached or acted unreasonably under this
Section 17, Tenant’s sole remedy shall be declaratory judgment and an injunction
for the relief sought or monetary damages. Tenant hereby waives all other
remedies, including, without limitation, any right provided under California
Civil Code Section 1995.310 or other applicable laws to terminate this Lease.

 

18. CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its interest
in the Project or this Lease, Landlord shall be released of any obligations
occurring after such transfer, except the obligation to return to Tenant any
security deposit not delivered to its transferee, and Tenant shall look solely
to Landlord’s successors for performance of such obligations. This Lease shall
not be affected by any such transfer.

 

32



--------------------------------------------------------------------------------

19. ESTOPPEL CERTIFICATE. Each party shall, within ten (10) days after receiving
a request from the other party, execute, acknowledge in recordable form, and
deliver to the other party or its designee a certificate stating, subject to a
specific statement of any applicable exceptions, that this Lease as amended to
date is in full force and effect, that Tenant is paying Rent and other charges
on a current basis, and that to the best of the knowledge of the certifying
party, the other party has committed no uncured defaults and has no offsets or
claims. The certifying party may also be required to state the date of
commencement of payment of Rent, the Commencement Date, the Termination Date,
the Base Rent, the current Operating Cost Share Rent estimates, the status of
any improvements required to be completed by Landlord, the amount of any
security deposit, and such other matters as may be reasonably requested. If
Tenant fails to deliver a certificate within the ten (10) day period set forth
above, and such failure continues for an additional three (3) days after
Landlord’s delivery of a notice of such failure to Tenant, then Tenant’s failure
shall constitute an acknowledgment by Tenant that the statements included in the
estoppel certificate are true and correct, without exception. Tenant’s failure
to execute or deliver an estoppel certificate or other document or instrument
required under this Section 19 in a timely manner shall be a material breach of
this Lease.

 

20. LEASE DEPOSIT.

 

A. Tenant shall deposit with Landlord (1) on the date Tenant executes and
delivers this Lease, the cash sum set forth in the Schedule for Prepaid Rent,
and (2) on the Commencement Date, the cash sum set forth in the Schedule for
Security Deposit (collectively, the “Lease Deposit”). The Prepaid Rent shall be
applied by Landlord against Base Rent for the first full calendar month
following the Rent Commencement Date. The Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all its
obligations under this Lease. Tenant agrees that, if Tenant fails to pay any
Rent, or otherwise defaults with respect to any provision of this Lease,
Landlord may (but shall not be obligated to), and without prejudice to any other
remedy available to Landlord, use, apply or retain all or any portion of the
Security Deposit for the payment of any Rent in default or for the payment of
any other sum to which Landlord may become obligated by reason of Tenant’s
default, or to compensate Landlord for any loss or damage which Landlord may
suffer thereby, including, without limitation, prospective damages and damages
recoverable pursuant to California Civil Code Section 1951.2. Tenant waives the
provisions of California Civil Code Section 1950.7, and all other provisions of
law now in force or that become in force after the date of execution of this
Lease, that restrict the use or application of the Security Deposit by Landlord.
If Landlord uses or applies all or any portion of the Security Deposit as
provided above, Tenant shall, within three (3) days after demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the full amount thereof, and Tenant’s failure to do so shall, at
Landlord’s option, be a default under this Lease with no opportunity to cure. If
Tenant performs all of Tenant’s obligations hereunder, the Security Deposit, or
so much thereof as has not theretofore been applied by Landlord, shall be
returned to Tenant (or, at Landlord’s option, to the last assignee, if any, of
Tenant’s interest hereunder) within thirty (30) days following the expiration of
the Term and after Tenant has vacated the Premises; provided, however, that if
this Lease is terminated by Landlord pursuant to Section 13 above, or by Tenant
in a bankruptcy proceeding pursuant to 11 U.S.C. §365, Landlord may retain the
Security Deposit and apply the same against its damages recoverable pursuant to
California Civil Code Section 1951.2. Landlord shall not be deemed to hold the
Security Deposit in trust nor be required to keep the Security Deposit

 

33



--------------------------------------------------------------------------------

separate from its general funds, and Tenant shall not be entitled to any
interest on the Security Deposit. The Security Deposit shall not be construed as
an advance payment of Rent nor liquidated damages, and if Landlord’s claims
hereunder exceed the Security Deposit, Tenant shall remain liable for the
balance of such claims.

 

B. If Landlord transfers its interest in the Project or this Lease, Landlord may
transfer the Security Deposit to its transferee. Upon such transfer, Landlord
shall have no further obligation to return the Security Deposit to Tenant, and
Tenant’s right to the return of the Security Deposit shall apply solely against
Landlord’s transferee.

 

21. TENANT’S PERSONAL PROPERTY AND FIXTURES. Intentionally omitted.

 

22. NOTICES. All notices, consents, approvals and similar communications to be
given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows:

 

A. Landlord. To Landlord as follows:

 

CarrAmerica Realty Corporation

1810 Gateway Drive, Suite 150

San Mateo, CA 94404

Attn: Market Officer

 

with a copy to:

 

CarrAmerica Realty Corporation

1850 K Street, N.W., Suite 500

Washington, DC 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

B. Tenant. To Tenant as follows:

 

Intervideo, Inc.

46430 Fremont Boulevard

Fremont, CA 94538

Attn:                     

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the United States mail in the case of
registered or certified mail, and one (1) business day in the case of overnight
courier.

 

34



--------------------------------------------------------------------------------

23. QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises against any party claiming through the Landlord, subject to all of the
terms of this Lease.

 

24. REAL ESTATE BROKERS. Tenant represents to Landlord that Tenant has not dealt
with any real estate broker with respect to this Lease except for any broker(s)
listed in the Schedule, and no other broker is in any way entitled to any
broker’s fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any Claims by any other broker or third
party for any payment of any kind in connection with this Lease.

 

25. MISCELLANEOUS.

 

A. Successors and Assigns. Subject to the limits on Tenant’s assignment
contained in Section 17, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.

 

B. Date Payments Are Due. Except for payments to be made by Tenant under this
Lease which are due upon demand or are due in advance (such as Base Rent),
Tenant shall pay to Landlord any amount for which Landlord renders a statement
of account within ten (10) days after Tenant’s receipt of Landlord’s statement.

 

C. Meaning of “Landlord”, “Re-Entry”, “including” and “Affiliate”. The term
“Landlord” means only the owner of the Project and the lessor’s interest in this
Lease from time to time. The words “re-entry” and “re-enter” are not restricted
to their technical legal meaning. The words “including” and similar words shall
mean “without limitation.” The word “affiliate” shall mean a person or entity
controlling, controlled by or under common control with the applicable entity.
“Control” shall mean the power directly or indirectly, by contract or otherwise,
to direct the management and policies of the applicable entity.

 

D. Time of the Essence. Time is of the essence of each provision of this Lease.

 

E. No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein, and this Lease shall not become
effective unless and until it has been executed and delivered by both Landlord
and Tenant.

 

F. Severability. If any provision of this Lease is determined to be invalid,
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.

 

G. Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.

 

H. Lease Modification. Tenant agrees to modify this Lease in any way requested
by a mortgagee which does not cause increased expense to Tenant or otherwise
adversely affect Tenant’s interests under this Lease.

 

35



--------------------------------------------------------------------------------

I. No Oral Modification. No modification of this Lease shall be effective unless
it is a written modification signed by both parties.

 

J. Landlord’s Right to Cure. Landlord may cure any default by Tenant; any
expenses incurred shall constitute Additional Rent due from Tenant on demand by
Landlord.

 

K. Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.

 

L. Authority. Landlord and Tenant each represents to the other that it has full
power and authority to execute and perform this Lease.

 

M. Landlord’s Enforcement of Remedies. Landlord may enforce any of its remedies
under this Lease either in its own name or through an agent.

 

N. Entire Agreement. This Lease, together with all Exhibits, constitutes the
entire agreement between the parties. No representations or agreements of any
kind have been made by either party which are not contained in this Lease.

 

O. Landlord’s Title. Landlord’s title shall always be paramount to the interest
of Tenant, and nothing in this Lease shall empower Tenant to do anything which
might in any way impair Landlord’s title.

 

P. Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project. Landlord reserves to itself, the
Project, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, the exterior of
the Premises and the areas on the same floor outside the Premises, along with
the areas within the Premises required for the installation and repair of
utility lines and other items required to serve other tenants of the Building.

 

Q. Singular and Plural. Wherever appropriate in this Lease, a singular term
shall be construed to mean the plural where necessary, and a plural term the
singular. For example, if at any time two parties shall constitute Landlord or
Tenant, then the relevant term shall refer to both parties together.

 

R. No Recording by Tenant. Tenant shall not record in any public records any
memorandum or any portion of this Lease.

 

S. Exclusivity. Landlord does not grant to Tenant in this Lease any exclusive
right except the right to occupy its Premises.

 

T. No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.

 

U. Survival. The waivers of claims or rights, the releases and the obligations
of Tenant under this Lease to indemnify, protect, defend and hold harmless
Landlord and other Indemnitees shall survive the expiration or earlier
termination of this Lease, and so shall all other

 

36



--------------------------------------------------------------------------------

obligations or agreements of Landlord or Tenant hereunder which by their terms
survive the expiration or earlier termination of this Lease.

 

V. Rent Not Based on Income. No Rent or other payment in respect of the Premises
shall be based in any way upon net income or profits from the Premises. Tenant
may not enter into or permit any sublease or license or other agreement in
connection with the Premises which provides for a rental or other payment based
on net income or profit.

 

W. Building Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.

 

X. Late Charge and Interest on Late Payments. Without limiting the provisions of
Section 12.A, if Tenant fails to pay any installment of Rent or other charge to
be paid by Tenant pursuant to this Lease within five (5) business days after the
same becomes due and payable, then Tenant shall pay a late charge equal to five
percent (5%) of the amount of such payment. In addition, interest shall be paid
by Tenant to Landlord on any late payments of Rent from the date due until paid
at the rate provided in Section 2.D(2). Such late charge and interest shall
constitute Additional Rent due and payable by Tenant to Landlord upon the date
of payment of the delinquent payment referenced above. Notwithstanding the
provisions of this Section 25.X to the contrary, no late charge shall be
assessed the first time during the Lease Term that Rent is not paid within five
(5) business days after the date on which it is due and payable, so long as
Tenant shall pay any such delinquent amount within three (3) days after notice
of such delinquency from Landlord.

 

Y. Tenant’s Financial Statements. Within ten (10) days after Landlord’s written
request therefor (which may be made only in connection with a default by Tenant
or a bona fide sale, financing or other similar transaction involving the
Project), Tenant shall deliver to Landlord the current certified or, if
available, audited annual and quarterly financial statements of Tenant, and
annual certified or, if available, audited financial statements of the two (2)
years prior to the current year’s financial statements, each with an opinion of
a certified public accountant or Tenant’s chief financial officer, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied; provided, however, that as long as Tenant’s financial
statements are readily available over the Internet or otherwise publicly
available, Tenant shall not be obligated to deliver them to Landlord hereunder,
and further provided that if such statements are not publicly available,
Landlord will enter into a reasonable confidentiality agreement relating
thereto.

 

Z. Attorneys’ Fees. In any arbitration, quasi-judicial or administrative
proceedings or any action in any court of competent jurisdiction, brought by
either party to enforce any covenant or any of such party’s rights or remedies
under this Lease, including any action for declaratory relief, or any action to
collect any payments required under this Lease or to quiet title against the
other party, the prevailing party shall be entitled to reasonable attorneys’
fees and all reasonable costs, expenses and disbursements in connection with
such action, including the costs of reasonable investigation, preparation and
professional or expert consultation, which sums may be included in any judgment
or decree entered in such action in favor of the prevailing party. In addition,
Tenant shall pay reasonable attorneys’ fees and other

 

37



--------------------------------------------------------------------------------

costs Landlord incurs in enforcing this Lease in connection with Tenant’s
monetary default where an action or proceeding is not brought.

 

AA. Other Improvements. If portions of the Project or property adjacent to the
Project (collectively, the “Other Improvements”) are owned by an entity other
than Landlord, Landlord, at its option, may enter into an agreement with the
owner or owners of any of the Other Improvements to provide (i) for reciprocal
rights of access, use and/or enjoyment of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and all or any
portion of the Other Improvements, (iii) for the allocation of a portion of
Operating Costs, Utility Costs or Capital Costs to the Other Improvements and
the allocation of a portion of the operating expenses and taxes for the Other
Improvements to the Project, (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project,
and (v) for any other matter which Landlord deems appropriate or necessary.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to sell all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

 

BB. Consent. Whenever a party has the right to give or withhold its consent
hereunder, unless it is specifically stated that consent is in the party’s sole
discretion, said party shall not unreasonably withhold, delay, or condition its
consent; provided, however, that the foregoing shall not apply to matters
requiring Landlord’s consent that could have an adverse effect on the structural
integrity of the Building or the Building Systems, or affect the exterior of the
Building, whereupon in each such case Landlord’s duty is to act in good faith.

 

26. UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any time
that any part of the payments by Tenant to Landlord under this Lease may be
characterized as unrelated business income under the United States Internal
Revenue Code and its regulations, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to make more payments or accept fewer services from Landlord,
than this Lease provides, or materially increase Tenant’s obligations, or
otherwise materially impair Tenant’s rights under this Lease.

 

27. BUILDING RENOVATIONS. It is specifically understood and agreed that Landlord
has made no representation or warranty to Tenant and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant except as specifically set forth herein or in the Tenant Improvement
Agreement. However, Tenant hereby acknowledges that Landlord may during the
Lease Term renovate, improve, alter, or modify (collectively, the “Renovations”)
the Project and/or the Building including without limitation the parking
structure, common areas, systems and equipment, roof, and structural portions of
the same, which Renovations may include, without limitation, (i) installing
sprinklers in the Building common areas and tenant spaces, (ii) modifying the
common areas and tenant spaces to comply with Governmental Requirements,
including regulations relating to the physically disabled, seismic conditions,
and building safety and security, and (iii) installing new floor covering,
lighting, and wall coverings in the Building common areas, and in connection
with any Renovations, Landlord may, among

 

38



--------------------------------------------------------------------------------

other things, erect scaffolding or other necessary structures in the Building,
limit or eliminate access to portions of the Project, including portions of the
common areas, or perform work in the Building, which work may create noise, dust
or leave debris in the Building. Landlord shall use commercially reasonable
efforts to minimize any interference with the conduct of Tenant’s business
during the Renovations, and no such Renovations shall be designed, constructed,
or built in a manner which would materially interfere with Tenant’s business use
of the Premises after construction. Tenant hereby agrees that such Renovations
and Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Except as otherwise provided in this Section, Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions.

 

28. HAZARDOUS SUBSTANCES.

 

A. Prohibition Against Hazardous Substances. Tenant shall not cause or permit
any Hazardous Substances to be brought upon, produced, stored, used, discharged
or disposed of in or near the Project without Landlord’s prior written consent,
which Landlord may give or withhold in its reasonable discretion. Any use,
handling, storage, treatment, transport, discharge or disposal of any Hazardous
Substances in or about the Project by Tenant, its agents, employees, contractors
or invitees shall strictly comply with all applicable Governmental Requirements.
Tenant shall be solely responsible for obtaining and complying with all permits
necessary for the maintenance and operation of its business, including, without
limitation, all permits governing the use, handling, storage, treatment,
transport, discharge and disposal of Hazardous Substances. Tenant shall
indemnify, defend and hold Landlord harmless from and against any Claims
(including, without limitation, diminution in value of the Premises or the
Project, damages for the loss or restriction on use of leasable space or of any
amenity of the Premises or the Project, damages arising from any adverse impact
on marketing of space in the Project, Remedial Work, and sums paid in settlement
of claims) which result from or arise out of the use, handling, storage,
treatment, transport, release, discharge or disposal of any Hazardous Substances
on or about the Project by Tenant or any Tenant Parties; provided, however, that
Tenant shall have no obligation to indemnify, defend and hold Landlord harmless
from and against any Claims arising out of Hazardous Substances (1) present in
the Premises or the Project prior to Tenant’s occupancy of the Premises or (2)
placed on or about the Premises or the Project by any persons except Tenant or
Tenant Parties, except to the extent that Tenant’s activities exacerbate any
such Hazardous Substances condition. If, as a result of any use, handling,
storage, treatment, transport, release, discharge or disposal of any Hazardous
Substances in or about the Project by Tenant or any Tenant Parties, any lender
or governmental agency shall require testing for Hazardous Substances in the
Premises, Tenant shall pay for such testing. Tenant’s obligations under this
Section shall survive the expiration or earlier termination of this Lease until
all Claims within the scope of this Section 28.A are fully, finally, and
absolutely barred by the applicable statutes of limitations.

 

39



--------------------------------------------------------------------------------

B. Landlord Notification. Tenant shall promptly provide Landlord with complete
copies of all documents, correspondence and other written materials directed to
or from, or relating to, Tenant concerning environmental issues at the Premises
or the Project, including, without limitation, documents relating to the
release, potential release, investigation, compliance, cleanup and abatement of
Hazardous Substances, and any claims, causes of action or other legal documents
related to same. Within twenty-four (24) hours of any unauthorized release,
spill or discharge of Hazardous Substances by Tenant or any Tenant Parties in,
on, or about the Premises or Project, Tenant shall provide written notice to
Landlord fully describing the event. Tenant shall also provide Landlord with a
copy of any document or correspondence submitted by or on behalf of Tenant to
any regulatory agency as a result of or in connection with the unauthorized
release, spill or discharge. Within twenty-four (24) hours of receipt by Tenant
of any warning, notice of violation, permit suspension or similar disciplinary
measure relating to Tenant’s actual or alleged failure to comply with any
environmental law, rule, regulation, ordinance or permit relating to the
Premises, Tenant shall provide written notice to Landlord.

 

C. Remedial Work. If any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or remediation of Hazardous
Substances (collectively, “Remedial Work”) is required under any Governmental
Requirements as a result of any use, handling, storage, treatment, transport,
release, discharge or disposal of any Hazardous Substances in or about the
Project by Tenant or any Tenant Parties, then Tenant shall perform or cause to
be performed the Remedial Work in compliance with Governmental Requirements or,
at Landlord’s option, Landlord may cause such Remedial Work to be performed and
Tenant shall reimburse Landlord for the reasonable costs thereof within thirty
(30) days after demand therefor. All Remedial Work performed by Tenant shall be
performed by one or more contractors, selected by Tenant and approved in advance
in writing by Landlord, and under the supervision of a consulting engineer
selected by Tenant and approved in advance in writing by Landlord. All costs and
expenses of such Remedial Work shall be paid by Tenant, including, without
limitation, the charges of such contractor(s), the consulting engineer and
Landlord’s reasonable attorneys’ and experts’ fees and costs incurred in
connection with monitoring or review of such Remedial Work.

 

D. Environmental Questionnaire. Prior to execution of this Lease, Tenant shall
complete, execute and deliver to Landlord an Environmental Questionnaire and
Disclosure Statement. The completed Environmental Questionnaire shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein. Tenant shall immediately update
and resubmit to Landlord the Environmental Questionnaire if changes occur in the
nature, content, handling, storage, use, treatment, transport, discharge, or
disposal of the Hazardous Substances described therein. Attached hereto as
Exhibit E is a form of Environmental Questionnaire to be executed in accordance
with the foregoing provision.

 

E. Definition of “Hazardous Substances”. “Hazardous Substances” means any
hazardous or toxic substances, materials or waste which are or become regulated
by any local government authority, the state in which the Project is located or
the United States government, including those substances described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq.,

 

40



--------------------------------------------------------------------------------

the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901
etseq., any other applicable federal, state or local law, and the regulations
adopted under these laws.

 

29. EXCULPATION. Landlord shall have no personal liability under this Lease; its
liability shall be limited solely and exclusively to Landlord’s interest in the
Project. In no event shall Landlord’s liability extend to any other property or
assets of Landlord, nor shall any officer, director, employee, agent,
shareholder, partner, member or beneficiary of Landlord be personally liable for
any of Landlord’s obligations hereunder. Further, in no event shall Landlord be
liable under any circumstances for any consequential damages or for injury or
damage to, or interference with, Tenant’s business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill, or loss of use, however occurring.

 

30. COMMUNICATIONS AND COMPUTER LINES. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of this Lease, (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any new or existing
Lines servicing the Premises shall comply with all Governmental Requirements,
(v) as a condition to permitting the installation of new Lines, Landlord may
require that Tenant remove existing Lines located in or serving the Premises and
repair any damage in connection with such removal, and (vi) Tenant shall pay all
costs in connection with the foregoing. Landlord reserves the right to require
that Tenant remove any Lines located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any Governmental Requirements or represent a dangerous or
potentially dangerous condition.

 

31. OPTION TO EXTEND.

 

A. Subject to the terms and conditions set forth below, Tenant may at its option
(“Renewal Option”) extend the Term of this Lease for one (1) additional five (5)
year period (the “Renewal Term”). If Tenant exercises the Renewal Option
hereunder, all of the terms, covenants and conditions of this Lease shall
continue in full force and effect during the Renewal Term, including provisions
regarding payment of Additional Rent, which shall remain payable on the terms
herein set forth, except that (i) the Base Rent payable by Tenant during the
Renewal Term shall be as determined in accordance with Sections 31.C and 31.D
below, (ii) Tenant shall continue to possess and occupy the Premises in their
existing condition, “as is” as of the commencement of the Renewal Term, and
Landlord shall have no obligation to repair, remodel, improve or alter the
Premises, to perform any other construction or other work of improvement upon
the Premises, or to provide Tenant with any construction or refurbishing
allowance whatsoever, and (iii) Tenant shall have no further rights to extend
the Term of this Lease after the expiration of the Renewal Term.

 

41



--------------------------------------------------------------------------------

B. To exercise the Renewal Option, Tenant must deliver an unconditional binding
notice to Landlord via certified mail or hand delivery not sooner than three
hundred sixty-five (365) days nor later than one hundred eighty (180) days prior
to the expiration of the initial Term of this Lease. Thereafter, the Market Rate
for the Renewal Term shall be determined pursuant to Section 31.C below. Such
determination shall be final and shall not be recalculated at the actual
commencement of such Renewal Term. If Tenant fails to timely give its notice of
exercise, Tenant will be deemed to have waived its Renewal Option.

 

C. The Base Rent payable by Tenant for the Premises during the Renewal Term
shall be ninety-five percent (95%) of the Market Rate (as defined below) for the
Premises, valued as of the commencement of the Renewal Term, determined in the
manner hereinafter provided; provided, however, that in no event shall the
annual Base Rent payable by Tenant for any year of the Renewal Term be less than
the annual Base Rent payable during the last year of the initial Term (“Base
Rent Floor”). As used herein, the term “Market Rate” shall mean the annual
amount of Base Rent that a willing tenant would pay, and that a willing landlord
would accept, at arm’s length, for space comparable to the Premises within the
Project or other comparable first class office projects in the vicinity of the
Project (the “Comparison Projects”), based upon binding lease transactions for
tenants in the Comparison Projects that, where possible, commence or are to
commence within six (6) months prior to or within six (6) months after the
commencement of the Renewal Term (“Comparison Leases”). Comparison Leases shall
include renewal and new non-renewal tenancies, but shall exclude subleases and
leases of space subject to another tenant’s expansion rights. Rental rates
payable under Comparison Leases shall be adjusted to account for variations
between this Lease and the Comparison Leases with respect to: (i) the length of
the Renewal Term compared to the lease term of the Comparison Leases; (ii)
rental structure, including, without limitation, rental rates per rentable
square foot (including type, gross or net, and if gross, adjusting for base year
or expense stop), additional rental, escalation provisions, all other payments
and escalations; (iii) the size of the Premises compared to the size of the
premises of the Comparison Leases; (iv) location, floor levels and efficiencies
of the floor(s) for which the determination is being made; (v) free rent, moving
expenses and other cash payments, allowances or other monetary concessions
affecting the rental rate; (vi) the age and quality of construction of the
Building (including compliance with applicable codes on the applicable floors);
and (vii) leasehold improvements and/or allowances, including the amounts
thereof in renewal leases, and taking into account, in the case of renewal
leases (including this Lease), the value of existing leasehold improvements to
the renewal tenant.

 

D. The Base Rent shall be determined as follows:

 

1. If Tenant provides Landlord with its unconditional binding notice of exercise
pursuant to Section 31.B above, then, prior to the commencement of the Renewal
Term, Landlord shall deliver to Tenant either (a) a good faith written proposal
of the Market Rate, or (b) notice that Landlord has determined in good faith
that ninety-five percent (95%) of the Market Rate is less than the Base Rent
Floor and, therefore, that the Base Rent for the Renewal Term shall be equal to
the Base Rent Floor. Within twenty-one (21) days after receipt of Landlord’s
proposal, Tenant shall notify Landlord in writing (x) that Tenant accepts
Landlord’s proposal or (y) that Tenant elects to submit the determination of
Market Rate to arbitration in accordance with Sections 31.D(2) through 31.D(4)
below. If Tenant does not give Landlord a timely notice in response to
Landlord’s proposal, Tenant shall be deemed to have

 

42



--------------------------------------------------------------------------------

elected to submit the determination of Market Rate to arbitration in accordance
with Sections 31.D(2) through 31.D(4) below.

 

2. If Tenant timely elects to submit the determination of Market Rate to
arbitration, Landlord and Tenant shall first negotiate in good faith in an
attempt to determine the Market Rate. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant’s notice to Landlord
electing arbitration (or if Tenant accepts Landlord’s initial proposal), then
such agreement shall constitute a determination of Market Rate for purposes of
this Section, and the parties shall immediately execute an amendment to this
Lease stating the Base Rent for the Renewal Term. If Landlord and Tenant are
unable to agree on the Market Rate within such negotiating period, then within
fifteen (15) days after the expiration of such negotiating period, the parties
shall meet and concurrently deliver to each other in envelopes their respective
good faith estimates of the Market Rate (set forth on a net effective rentable
square foot per annum basis). If the higher of such estimates is not more than
one hundred five percent (105%) of the lower, then the Market Rate shall be the
average of the two. Otherwise, the dispute shall be resolved by arbitration in
accordance with Sections 31.D(3) and (4) below.

 

3. Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent real estate broker with at least five (5)
years of experience in leasing commercial office space in the metropolitan area
in which the Project is located (a “Qualified Appraiser”). If the parties cannot
agree on a Qualified Appraiser, then within a second period of seven (7) days,
each shall select a Qualified Appraiser and within ten (10) days thereafter the
two appointed Qualified Appraisers shall select an independent Qualified
Appraiser and the independent Qualified Appraiser shall be the sole arbitrator.
If one party shall fail to select a Qualified Appraiser within the second seven
(7) day period, then the Qualified Appraiser chosen by the other party shall be
the sole arbitrator.

 

4. Within twenty-one (21) days after submission of the matter to the arbitrator,
the arbitrator shall determine the Market Rate by choosing whichever of the
estimates submitted by Landlord and Tenant the arbitrator judges to be more
accurate. The arbitrator shall notify Landlord and Tenant of its decision, which
shall be final and binding. If the arbitrator believes that expert advice would
materially assist him, the arbitrator may retain one or more qualified persons
to provide expert advice. The fees of the arbitrator and the expenses of the
arbitration proceeding, including the fees of any expert witnesses retained by
the arbitrator, shall be paid by the party whose estimate is not selected. Each
party shall pay the fees of its respective counsel and the fees of any witness
called by that party.

 

5. Until the matter is resolved by agreement between the parties or a decision
is rendered in any arbitration commenced pursuant to this Section 31, Tenant’s
monthly payments of Base Rent during the Renewal Term shall be in an amount
equal to the Base Rent Floor. Within ten (10) business days following the
resolution of such dispute by the parties or the decision of the arbitrator, as
applicable, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the Base Rent
theretofore paid.

 

E. Tenant’s right to exercise the Renewal Option is personal to, and may be
exercised only by, the original named Tenant under this Lease or a Permitted
Transferee, and

 

43



--------------------------------------------------------------------------------

only if the original named Tenant and/or a Permitted Transferee continues to
occupy at least seventy-five percent (75%) of the Premises at the time of such
exercise. If Tenant shall assign this Lease or sublet more than twenty-five
percent (25%) of the Premises under a sublease which is effective at any time
during the final twelve (12) months of the initial Term to any person other than
a Permitted Transferee, then immediately upon such assignment or subletting, the
right to exercise the Renewal Option hereunder shall simultaneously terminate
and be of no further force or effect. No assignee or subtenant, other than a
Permitted Transferee, shall have any right to exercise the Renewal Option
granted herein. In addition, if Tenant or a Permitted Transferee is in default
under this Lease (after any applicable notice and cure period) at the time the
Renewal Option is exercised or at any time thereafter until the commencement of
the Renewal Term, or if Tenant or a Permitted Transferee has been in default
under this Lease (after any applicable notice and cure period) at any time prior
to the exercise of the Renewal Option, Landlord shall have, in addition to all
of its other rights and remedies under this Lease, the right (but not the
obligation) to terminate the Renewal Option and to unilaterally revoke the
exercise of the Renewal Option, in which case this Lease shall expire on the
Termination Date, unless earlier terminated pursuant to the terms hereof, and
Tenant (or a Permitted Transferee) shall have no further rights under this Lease
to renew or extend the Term.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD: CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:  

/s/    CHRISTOPHER PEATROSS

   

Christopher Peatross

   

Managing Director

 

Date of Execution:

 

10/9/03

 

TENANT: INTERVIDEO, INC.,

a Delaware corporation

By:  

/s/    STEVE RO

Name:  

Steve Ro

Title:  

President/CEO

   

[chairman, president or vice-president]

By:  

/s/    RANDY BAMBROUGH

Name:  

Randy Bambrough

Title:  

CFO

   

[secretary, assistant secretary,

chief financial officer or assistant treasurer]

 

Date of Execution:

   

 

45



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

[See Attached]

 



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

1. Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord’s judgment,
appear unsightly from outside of the Project.

 

2. The sidewalks, exits and entrances located in the common areas of the Project
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises. Tenant shall lend its full
cooperation to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal therefrom.

 

3. Tenant shall not bring upon, use or keep in the Premises or the Project any
kerosene, gasoline or inflammable or combustible fluid or material, or any other
articles deemed hazardous to persons or property.

 

4. Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without Landlord’s prior written consent. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to Landlord’s prior approval.

 

5. No additional locks shall be placed upon any doors, windows or transoms in or
to the Premises. Tenant shall not change existing locks or the mechanism
thereof. Upon termination of the Lease, Tenant shall deliver to Landlord all
keys and passes for offices, rooms, parking lot and toilet rooms which shall
have been furnished Tenant. If the keys so furnished are lost, Tenant shall pay
Landlord therefor. Tenant shall not make, or cause to be made, any such keys and
shall order all such keys solely from Landlord and shall pay Landlord for any
keys in addition to the two sets of keys originally furnished by Landlord for
each lock.

 

6. Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

 

7. No furniture, packages, supplies, equipment or merchandise will be received
in the Project, except between such hours as shall be designated by Landlord.

 

8. Without Landlord’s prior written consent, Tenant shall not use the name of
the Project or any picture of the Project in connection with, or in promoting or
advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

 

9. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord’s
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.

 

1



--------------------------------------------------------------------------------

10. Peddlers, solicitors and beggars shall be reported to the office of the
Project or as Landlord otherwise requests.

 

11. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

 

12. Tenant shall not make or permit any noise, vibration or odor to emanate from
the Premises, or do anything therein tending to create, or maintain, a nuisance.

 

13. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Project.

 

Accordingly:

 

(a) Landlord may, at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Building or the Project
identify themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.

 

(b) Tenant agrees that it and its employees will cooperate fully with Project
employees in the implementation of any and all security procedures.

 

(c) Such security measures shall be the sole responsibility of Landlord, and
Tenant shall have no liability for any action taken by Landlord in connection
therewith, it being understood that Landlord is not required to provide any
security procedures and shall have no liability for such security procedures or
the lack thereof.

 

14. Tenant shall not disturb the quiet enjoyment of any other tenant.

 

15. Landlord may retain a pass key to the Premises and be allowed admittance
thereto at all times to enable its representatives to examine the Premises from
time to time and to exhibit the same and Landlord may place and keep on the
windows and doors of the Premises at any time signs advertising the Premises for
Rent.

 

16. No equipment, mechanical ventilators, awnings, special shades or other forms
of window covering shall be permitted either inside or outside the windows of
the Premises without Landlord’s prior written consent, and then only at the
expense and risk of Tenant, and they shall be of such shape, color, material,
quality, design and make as may be approved by Landlord.

 

17. Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Building for any purpose.

 

18. Tenant shall not install or operate any phonograph, musical or sound-
producing instrument or device, radio receiver or transmitter, TV receiver or
transmitter, or similar device in the Building, nor install or operate any
antenna, aerial, wires or other equipment inside or

 

2



--------------------------------------------------------------------------------

outside the Building, nor operate any electrical device from which may emanate
electrical waves which may interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere, without in each
instance Landlord’s prior written approval. The use thereof, if permitted, shall
be subject to control by Landlord to the end that others shall not be disturbed.

 

19. Tenant shall promptly remove all rubbish and waste from the Premises.

 

20. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without Landlord’s prior written consent.

 

21. Tenant shall not overload any floors in the Premises or any public corridors
or elevators in the Building.

 

22. Tenant shall not do any painting in the Premises, or mark, paint, cut or
drill into, drive nails or screws into, or in any way deface any part of the
Premises or the Building, outside or inside, without Landlord’s prior written
consent.

 

23. Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s sole discretion, and Landlord’s satisfaction
shall be determined in its sole judgment.

 

24. Tenant and its employees shall cooperate in all fire drills conducted by
Landlord in the Building.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

TENANT IMPROVEMENT AGREEMENT

 

This Tenant Improvement Agreement (“Agreement”) is an integral part of the Lease
dated October 6, 2003 (“Lease”) relating to certain Premises described therein,
and except where clearly inconsistent or inapplicable, the provisions of the
Lease are incorporated into this Agreement. Capitalized terms used in this
Agreement not otherwise defined herein shall have the meaning given such terms
in the Lease. Landlord and Tenant agree as follows with respect to the Tenant
Improvements to be installed in the Premises:

 

1. INITIAL TENANT IMPROVEMENTS.

 

A. Landlord shall cause to be performed the initial alterations, additions and
improvements to the Premises identified on the Approved Space Plan attached to
the Lease as Exhibit C-1 (collectively, the “Tenant Improvements”); provided,
however, that Tenant agrees to use commercially reasonable efforts to cooperate
with Landlord in minimizing the costs of such Tenant Improvements, provided that
the usability and layout of the Premises is substantially consistent with the
Approved Space Plan. Except as otherwise set forth in Exhibit C-1, Landlord
shall cause the Tenant Improvements to be performed subject to and in accordance
with Landlord’s standard specifications for the Project (“Project Standard
Specifications”), including, but not limited to, the standard building materials
which are then being used by Landlord for the Building. Landlord will provide
Tenant with a copy of the Project Standard Specifications upon Tenant’s request.
The work of constructing the Tenant Improvements is referred to as “Landlord’s
Work”.

 

B. Following execution of the Lease, Landlord shall cause to be prepared and
delivered to Tenant for Tenant’s review and approval the final working drawings
for Landlord’s Work (the “Final Plans”); provided, however, that Tenant’s review
and approval of the Final Plans shall be limited to (1) confirming their
consistency with the Approved Space Plan and the Project Standard Specifications
and (2) addressing any cost reduction (i.e., value engineering) proposals made
by Landlord as provided above. Tenant’s approval of the Final Plans shall,
subject to the foregoing, not be unreasonably withheld, conditioned or delayed.
Landlord shall cause Landlord’s Work to be performed substantially as shown on
the Final Plans, excepting only minor variations (i.e., variations which are not
inconsistent with the intent of the Final Plans) as Landlord may deem advisable
and any Change Orders approved by Landlord, and in compliance with Governmental
Requirements.

 

2. CHANGE ORDERS. If, prior to the Substantial Completion Date, Tenant shall
request improvements or changes to the Premises in addition to, revision of or
substitution for the Tenant Improvements identified on the Approved Space Plan,
including, without limitation, any request for above-Building standard finishes
or other detailed specifications (individually or collectively, “Change Order
Requests”), Tenant shall deliver to Landlord for its approval plans and
specifications for such Change Order Requests. If Landlord does not approve of
the plans for such Change Order Requests, Landlord shall advise Tenant of the
revisions required within five (5) business days after Landlord’s receipt of the
Change Order Requests. Tenant shall revise and redeliver the plans and
specifications to Landlord within five (5) business days after

 

1



--------------------------------------------------------------------------------

Landlord’s advice or Tenant shall be deemed to have abandoned its request for
such Change Order Requests. Tenant shall pay for all preparations and revisions
of plans and specifications, and the incremental increase in the cost of
construction resulting from all Change Order Requests (as provided in Section
3.A below).

 

3. TENANT IMPROVEMENT COSTS.

 

A. Landlord shall bear the cost of construction of the Tenant Improvements;
provided, however, that (1) Tenant shall bear any increase in the cost of
construction resulting from Change Order Requests agreed upon by Landlord and
Tenant; and (2) Tenant shall bear any increase in the cost of construction
resulting from any Tenant Delays (as defined in Section 1.A(2) of the Lease).

 

B. Tenant shall pay to Landlord the costs and expenses described in Section 3.A
above, as reasonably estimated by Landlord, within ten (10) days following
presentation to Tenant of an invoice for such costs and expenses. Upon request,
Landlord shall supply reasonable supporting documentation for any such invoice,
in each instance within a reasonable time following such request, but Tenant
shall not be entitled to delay or withhold payment of any sums invoiced by
Landlord, and payment of such sums shall not be deemed a waiver of any right on
the part of Tenant to such reasonable supporting documentation. Any delay
resulting from Tenant’s failure to timely pay such invoice or any portion
thereof shall be a Tenant Delay.

 

4. SUBSTANTIAL COMPLETION. As used herein and in the Lease, the “Substantial
Completion Date” shall be the date that (a) Landlord, its architect, engineer or
construction manager determines that Landlord’s Work has been completed, except
for (i) finishing details, minor omissions, mechanical adjustments, and similar
items of the type customarily found on an architectural punch-list, the
correction or completion of which will not substantially interfere with Tenant’s
occupancy and use of the Premises; and (ii) trade fixtures, workstations,
telecommunications or computer cabling or built-in furniture or equipment to be
installed by Tenant, and (b) Tenant is legally permitted to occupy the Premises
(as evidenced by final inspection and sign-off by the City of Santa Clara on the
job card for Landlord’s Work, or reasonable equivalent) (“Substantial
Completion”); provided, however, that as set forth in Section 1.A(2) of the
Lease, if Landlord is delayed in completing Landlord’s Work or in delivering
possession of the Premises to Tenant as a result of any Tenant Delay, the
Substantial Completion Date shall be deemed to have occurred on the date the
Substantial Completion Date would have occurred in the absence of such Tenant
Delay, as reasonably determined by Landlord or Landlord’s architect.

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

 

APPROVED SPACE PLAN

 

3



--------------------------------------------------------------------------------

EXHIBIT D

 

COMMENCEMENT DATE CONFIRMATION

 

THIS CONFIRMATION AGREEMENT is entered into as of December 12, 2003 by and
between CarrAmerica Realty Corporation, a Maryland corporation (“Landlord”), and
Intervideo, Inc., a Delaware corporation (“Tenant”), with respect to that
certain Lease dated as of October 6, 2003 (the “Lease”) respecting certain
premises (the “Premises”) located in the building known as 46420-46430 Fremont
Boulevard, Fremont, California.

 

Pursuant to Section 1.A of the Lease, Landlord and Tenant hereby confirm and
agree that the Commencement Date (as defined in the Lease) is December 5, 2003
and that the Termination Date (as defined in the Lease) is December 31, 2010.

 

This Confirmation Agreement supplements, and shall be a part of, the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Confirmation Agreement as of the day and year first above written.

 

LANDLORD: CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:

       

Christopher Peatross

   

Managing Director

 

Date of Execution:

   

 

TENANT: INTERVIDEO, INC.,

a Delaware corporation

By:

 

    /S/    STEVE RO

Name:

 

    Steve Ro

Title:

   

Date of Execution:

   

 

4



--------------------------------------------------------------------------------

EXHIBIT E

 

ENVIRONMENTAL QUESTIONNAIRE

 

As a new tenant of the Project, answer based upon: (1) any existing or previous
operations of the same kind which Tenant has conducted elsewhere, and (2)
Tenant’s plans for the new space. For each answer, specify which operation(s)
you are describing.

 

1. Solid Waste.

 

a. Does the facility have an EPA Hazardous Waste generator number?

 

b. Does the facility produce Hazardous Waste? Other chemical waste?

 

c. Describe each type of waste generated (whether or not hazardous).

 

d. If the facility produces hazardous waste, is it classified as a large
quantity generator, small quantity generator or conditionally exempt small
quantity generator?

 

e. Are hazardous waste manifests maintained for three years on site?

 

f. Please identify the waste disposal contractor.

 

2. Wastewater.

 

a. Does the facility produce any “process wastewater,” meaning any wastewater
that has come in contact with chemicals or other materials in process
(essentially, any discharge of water other than from sinks and toilets)?

 

b. If so, please describe each type of process wastewater produced.

 

c. Is any water discharged down the floor drains?

 

d. Does the facility have a permit for its wastewater discharges?

 

3. Air Emissions.

 

a. Does the facility emit any chemicals or wastes into the air?

 

b. Does the facility have an air permit?

 

c. Does the facility treat any of its air emissions to remove air pollutants?

 

d. Describe the ventilation system for the facility.

 

1



--------------------------------------------------------------------------------

4. General.

 

a. Has the facility ever been charged with any violation of, or found in
violation of any environmental requirements? If yes, please describe.

 

b. Are you aware of any testing of soil or groundwater to determine whether any
contamination exists in or around the facility? If so, please provide results.

 

c. Please describe any hazardous materials present on site, their respective
quantities and the containment measures for those materials.

 

2